             Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 1 of 55




                                EXHIBIT B




49024567;5
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                INDEX NO. 656014/2020
NYSCEF                   Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 2 of 55 NYSCEF: 11/04/2020
   Debtor:DOC.  NO. 7
           Hollander Sleep Products, LLC.                                  RECEIVED
   UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

   Case Number: 19-11608



                                                                                       FILED
                                                                                 Claim No. 309
                                                                                   July 26, 2019
                                                                                  By Omni Claims Agent
 Official Form 410                                                              For U.S. Bankruptcy Court

 Proof of Claim                                                               Southern District of New York
                                                                                                                                                                        04/19
 Read
 Read the instructions before
      the instructions        filling out
                       before filling out this
                                          this form.
                                               form. This
                                                     Thisform
                                                          formis
                                                               isfor
                                                                  formaking
                                                                     makingaaclaim
                                                                              claimfor
                                                                                    forpayment
                                                                                       paymentin
                                                                                               inaabankruptcy
                                                                                                   bankruptcycase.
                                                                                                              case. Do
                                                                                                                     Donot
                                                                                                                        notuse
                                                                                                                            usethis
                                                                                                                                thisform
                                                                                                                                     formtotomake a
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 Filers mustthat
 documents     leave  out or
                  support       claim,information
                              redact
                            the                   that is entitled
                                       such as promissory   notes,topurchase
                                                                     privacy on this form
                                                                              orders,      or on any
                                                                                       invoices,      attached
                                                                                                  itemized      documents.
                                                                                                           statements       Attachaccounts,
                                                                                                                       of running    redacted contracts,
                                                                                                                                                copies of any documents
                                                                                                                                                          judgments,
 that supportand
 mortgages,    the security
                   claim, such  as promissory
                             agreements.        notes,
                                           Do not  sendpurchase
                                                          originalorders, invoices,
                                                                    documents;      itemized
                                                                                  they  may be statements
                                                                                                 destroyedofafter
                                                                                                              running accounts,
                                                                                                                  scanning.  If thecontracts,
                                                                                                                                    documents judgments,  mortgages, and
                                                                                                                                                 are not available,
 securityinagreements.
 explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
            an attachment.
 A
 A person
   person who
          who files
              files aa fraudulent
                       fraudulent claim
                                  claim could
                                        could be
                                              be fined
                                                 fined up
                                                       up to
                                                          to $500,000,
                                                             $500,000, imprisoned
                                                                       imprisoned for
                                                                                  for up
                                                                                      up to
                                                                                         to 5
                                                                                            5 years,
                                                                                              years, or
                                                                                                     or both. 18U.S.C.
                                                                                                        both. 18 U.S.C.§§
                                                                                                                        §§152,
                                                                                                                           152,157,
                                                                                                                                157,and
                                                                                                                                     and3571.
                                                                                                                                         3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 Carefully read instructions included with this Proof of Claim before completing.



   Part 1:       Identify the Claim
 1. Who is the current creditor?             Argonaut Insurance Company
                                             Name of the current creditor (the person or entity to be paid for this claim)

                                             Other names the creditor used with the debtor


 2. Has this claim been acquired            X   No
    from someone else?                          Yes     From whom?

 3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
    payments to the creditor be                                                                                   different)
    sent?
                                              Law Office of Michael W. Starr, LLC
    Federal Rule of                          Name                                                                  Name
                                             1 Mill Ridge Lane
    Bankruptcy Procedure
    (FRBP) 2002(g)                            Suite 206
                                              Number          Street                                               Number          Street

                                              Chester, NJ 07930
                                              City                            State               ZIP Code         City                          State            ZIP Code


                                             Contact Phone 9088882513                                              Contact Phone
                                                           mstarr@michaelstarrlaw.com
                                             Contact email                                                         Contact email

                                             Uniform claim identifier for electronic payments in chapter 13 (if you use one)



 4. Does this claim amend one               X   No
    already filed?                              Yes       Claim Number on court claims registry (if known)                                  Filed On
                                                                                                                                                       MM / DD / YYYY

 5. Do you know if anyone else
                                            X   No
    has filed a proof of claim for
    this claim?                                 Yes     Who made the earlier filing?




  Official Form 410                                                         Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                           INDEX NO. 656014/2020
NYSCEF DOC. NO. 7                  Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 3 of 55 NYSCEF: 11/04/2020
                                                                                     RECEIVED


    Part 2:     Give Information About the Claim as of the Date the Case Was Filed

 6. Do you have any number you
    use to identify the debtor?
                                X No
                                              Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


 7. How much is the claim?                      $ $7,800,000.00                              Does this amount include interest or other charges?
                                                                                             X   No
                                                                                                 Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                         charges required by Bankruptcy Rule 3001(c)(2)(A).


 8. What is the basis of the                   Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                               Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                               Limit disclosing information that is entitled to privacy, such as health care information
                                                Claimant was surety on U.S. Customs Bond


 9. Is all or part of the claim     X   No
    secured?                            Yes     The claim is secured by a lien on property

                                                Nature of property:
                                                    Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                 Attachment (Official Form 410-A) with this Proof of Claim
                                                    Motor Vehicle

                                                    Other      Describe:


                                                Basis for perfection:
                                                Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                                a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                                recorded.


                                                Value of Property:                                 $
                                                Amount of the claim that is secured:               $

                                                Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                                unsecured amounts should match the
                                                                                                                                amount in line 7).


                                                Amount necessary to cure any default as of the date of the petition:                $


                                                Annual Interest Rate:      (when case was filed)       ____________%
                                                X   Fixed
                                                    Variable



 10. Is this claim based on a       X   No
     lease?                             Yes     Amount necessary to cure any default as of the date of the petition.                $

 11. Is this claim subject to a     X   No
     right of setoff?                   Yes     Identify the property:


 12. Is this claim for the value    X   No
    of goods received by the            Yes     Amount of 503(b)(9) Claim: $
    debtor within 20 days
    before the
    commencement date of
    this case
    (11 U.S.C. § 503(b)(9)).?



  Official Form 410                                                         Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                   INDEX NO. 656014/2020
NYSCEF DOC. NO. 7                  Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 4 of 55 NYSCEF: 11/04/2020
                                                                                     RECEIVED
 13. Is all or part of the claim       No
     entitled to priority under                                                                                                                     Amount entitled to priority
                                     X   Yes     Check all that apply
     11 U.S.C. § 507(a)?
                                             Domestic support obligations (including alimony and child support) under
                                             11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                 $
     A claim may be partly
     priority and partly
                                             Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
     nonpriority. For example,
                                             personal, family, or household use. 11 U.S.C. § 507(a)(7).
     in some categories, the                                                                                                                        $
     law limits the amount
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
     entitled to priority.
                                             bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                   $
                                             U.S.C. § 507(a)(4).

                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                  $

                                             Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                       $


                                         X Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                       $

                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




    Part 3:         Sign Below
 The person completing               Check the appropriate box:
 this proof of claim must
                                         I am the creditor.
 sign and date it.
 FRBP 9011(b).                       X I am the creditor's attorney or authorized agent.
                                         I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 If you file this claim
 electronically, FRBP                    I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes
 courts to establish local           I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
 rules specifying what a
 signature is.                       amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a                and correct.
 fraudulent claim could be
 fined up to $500,000,               I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and          Executed on date 7/26/2019
 3571.                                                MM / DD / YYYY


                                     Christopher C. Flagg
                                         Signature


                                     Print the name of the person who is completing and signing this claim:

                                     Name                  Christopher C. Flagg
                                                           First Name                           Middle Name                         Last Name


                                     Title                 Attorney-in-Fact for Argonaut Insurance Company


                                     Company
                                                           Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           6 Mill Ridge Lane

                                     Address               Suite 206
                                                           Number               Street

                                                           Chester, NJ 07930
                                                           City                                              State                ZIP Code


                                                                                                                                chrisflagg@cashea.com
                                     Contact Phone         9088882513                                        Email




  Official Form 410                                                        Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 5 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                                    IN        THE      UNITED               STATES                     BANKRUPTCY                                  COURT
                                                    FOR          THE          SOUTHERN                      DISTRICT                        OF NEW YORK



                                                                                                                  :              Chapter                11

                                                                                                                  :
         In     re:                                                                                               :              Case           No.         19-11608
                                                                                                                  :              (Hollander                      Sleep        Products,                      LLC)
         HOLLANDER                           SLEEP               PRODUCTS,                     LLC,               :
         et al.,                                                                                                  :              Case           No 19-11607
                                                                                                                  :              (Dream                H     Holdings,                   LLC)
                                              Debtors.                                                            :
                                                                                                                  :               Case          No.         19-11609
                                                                                                                  :               (Hollander                     Home          Fashions                      Holdings,            LLC)




                                                 ATTACHMENT     TO                                          PROOF                       OF CLAIM                         ON
                                             BEHALF   OF ARGONAUT                                                     INSURANCE                                  COMPANY

                         1.             Prior            to      the        commencement                              of     the           above-captioned                                    Chapter                  11    case,


         Argonaut               Insurance                Company                  ("Argonaut")                        issued          U.S.            Customs                 Bond             Nos.              9914L2864


         and        9914L2875                    (together,                 the       "Bonds")                   to        Debtor                Hollander                     Sleep                 Products,               LLC


         ("Hollander                  Sleep").                True       and       accurate           copies                of     the       Bonds               are     attached                    as      Exhibit             A.


                        2.              In    the        event         that       Hollander                Sleep             fails         to     make            payments                      to      U.S.           Customs


         and       Border            Protection                ("CBP")             covered            by     the           Bonds,               Argonaut                 is required                        to    make       such


         payments               on     behalf            of     Hollander              Sleep        to      the            CBP        subject               to    the     terms                of     the         Bonds.


                        3.              The       Bonds              were      initially           issued              on        June           17,    2014            and         renewed                   annually             for


         one-year             periods            thereafter              through            June           16,        2018.


                        4.              The       Bonds              were         terminated               on         June           16,    2018.


                        5.              Bond             No.         9914L2864                 requires                    Argonaut                    to        pay          up         to         Fifty             Thousand


         Dollars                                              that                 become          due           subject              to        the     terms            of        the        Bond               in          one-
                             ($50,000.00)                              may                                                                                                                                             any


         year         period.            Argonaut's                    potential             and         future              liability                under             Bond             No.           9914L2864                      is
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 6 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED



         cumulative                    so         that        its      total           potential                 and            future           liability                is        Fifty            Thousand                       Dollars



         ($50,000.00)                       multiplied                 by      the       number                 of     years           that       Bond          9914L2864                              was        in    effect.


                      6.                    Bond          No.         9914L2875                      requires                  Argonaut                to     pay         up        to      One         Million                and          Nine


         Hundred            Thousand                       Dollars             ($1,900,000.00)                                 that      may           become              due            subject            to        the      terms              of


         the       Bond         in      any            one-year              period.                 Argonaut's                       potential               and         future              liability                under            Bond


         No.       9914L2875                      is     cumulative                    so     that        its    total           potential              and      future                  liability            is One                Million


         and       Nine      Hundred                      Thousand                   Dollars              ($1,900,000.00)                              multiplied                     by         the      number                of      years


         that      Bond          No.          9914L2875                      was         in    effect.


                      7.                    Argonaut's                      total        potential                   and         future           liability               under                the        Bonds                is      Seven


         Million           and         Eight             Hundred               Thousand                    Dollars                ($7,800,000.00).


                      8.                    In      the        event            that          Argonaut                     makes               payments                   to         the          CBP             on          behalf               of


         Hollander               Sleep,                Hollander                Sleep              is required                   to    indemnify                and            pay          Argonaut                    for      all        such


                                                                     attorneys'
         payments,                   plus          costs,                                          fees         and        interest.                   A      true         and              accurate                   copy            of     the



         Indemnity                   Agreement                      requiring                 Hollander                  Sleep            to      make          such            payments                     to        Argonaut                    is


         attached           as        Exhibit               B.


                      9.                 In         the       event             that          Argonaut                     makes               payments                   to         the          CBP             on          behalf               of


        Hollander                Sleep,                Dream           II     Holdings,                   LLC          ("Dream                  II")        is required                     to       indemnify                   and          pay

                                                                                                                                  attorneys'
        Argonaut                 for        all        such          payments,                     plus         costs,                                        fees             and          interest.                   A      true           and


        accurate            copy             of     the       Indemnity                  Agreement                       requiring                Dream              II        to     make             such            payments                    to


        Argonaut                is     attached               as      Exhibit                 C.


                      10.                In         the       event            that           Argonaut                     makes               payments                   to         the          CBP             on          behalf            of


         Hollander                   Sleep,               Hollander                    Hope               Fashions                    Holdings,                 LLC                 ("Hollander                          Hope")                    is


                                                                                                                                                                                                             attorneys'
        required           to        indemnify                   and        pay        Argonaut                  for       all        such      payments,                      plus          costs,                                          fees




                                                                                                                           2
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 7 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




        and         interest.                  A     true            and         accurate                     copy             of     the           Indemnity                     Agreement                       requiring               Hollander


        Hope           to     make              such                payments                     to     Argonaut                      is       attached                   as      Exhibit                D.


                            11.               As          of        July         25,        2019,              the        CBP              has         made              demands                   for        liquidated              damages             in


        the     amount                  of     Thirty-Eight                             Thousand,                        Nine              Hundred                   and          Forty-Seven                      Dollars            and      65/100



        ($38,947.65),                           which                 has         been                mitigated                     to         Four           Hundred                     and        Forty-Eight                     Dollars          and


        86/100              ($448.86).                              Argonaut                     will         be        obligated                      to      and         will           pay        this       amount              on     behalf         of



        Hollander                   Sleep.                 As         a result,                  this         amount                 is due              and        owing                 from           Hollander             Sleep,           Dream


        II     and      Hollander                         Hope              to     Argonaut                        pursuant                    to      the         terms           of        the     Indemnity                 Agreements.


                            12.                In    addition                    to     the           demands                   received                      to    date,           there           may         be    additional                entries


        and/or              other            obligations                         owed              by         Hollander                        Sleep           to        the       CBP             and        covered          by        the    Bonds


        that         are      not            known                   or      certain                  at      this         time.                 Argonaut's                         total            potential               and         contingent



        liability                 under              the              Bonds                 is          Seven              Million                       and             Eight             Hundred                   Thousand                  Dollars


        ($7,800,000.00).                                       In     the        event            that         any         payments                         are      made               by      Argonaut                to    the        CBP     under


        the     Bonds,                  Hollander                         Sleep,            Dream                  II     and         Hollander                      Hope               are        required             to    indemnify               and


                                                                                                                                                         attorneys'
        pay         Argonaut                   for         all        such         payments,                            plus        costs,                                              fees        and         interest.


                           13.                No judgment                               has           been           rendered                    on         this         claim.


                           14.                This             claim             is not               subject             to        any         setoff              or     counterclaim.


                           15.                No          security                 interest                   is held               for        this         claim.


                           16.                The              amount                  of     all          payments                       on        this           claim,            if       any,          has      been           credited          and


        deducted                  for        the         purpose                  of        making                 this         Proof               of       Claim.


                           17.                This             claim              may             be,         in        whole              or         part,         a priority                     claim          pursuant               to    section


        503         and/or              507         of     Title            11 of           the         United                 States               Bankruptcy                       Code,               depending              on       the    events


        which           give            rise         to        claims              under                the        Bond.




                                                                                                                                           3
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                            INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 8 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED



                          18.                Argonaut                  reserves              the          right         to    amend              this        Proof         of    Claim           from              time       to     time


         to     the      extent              that       there          is    any          further             liquidation                   of     this        claim,            and      for         any          other          lawful


         or     permitted                   purpose.


                          19.                The         filing             of     this          Proof             of        Claim           is     not         intended                as,          and       shall          not          be


         construed                as,         (i)       an       admission                  of      liability                or      waiver             of     any          defense             by         Argonaut                  with


         respect           to     the          Bonds              or    Indemnity                    Agreements;                        (ii)        a waiver                or     release             by          Argonaut                 of



         any      right         of          exoneration                     and/or           other            right          it   may            have         against            Hollander                   Sleep,           Dream


         II     and/or          Hollander                    Hope;               and/or           (iii)           a waiver             or        release            by     Argonaut                   of     its     right          to     be


         subrogated                    to     the       rights         of        any      party           pursuant                to   the        terms            of     the    Bonds               and/or           applicable


         law.


                         20.                 All        notices              and          communications                               regarding                    this        Proof           of         Claim            shall          be


         addressed                to        the     Law           Office           of      Michael                 W.        Starr,          1 Mill           Ridge             Lane,         Suite           206,         Chester,


         New          Jersey            07930.




                                                                                                                    Is/      Christopher                      C.        Flagg


         DATED:                 July              26,    2019                                                         Christopher                       C.         Flagg,              Attorney-in                         Fact          for
                                                                                                                      Argonaut                 Insurance                   Company




                                                                                                                             4
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 9 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT           A
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                           INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 10 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                           DEPARTMENT                 OF HOMELAND                SECURITY
                                                                                                                                                 OMB No. 1651-0050                  Exp. 03/31/2014
                            U.S.      CuStomS               and     Border      Protection

                                              CUSTOMS                    BOND                                           cap
                                                    '°°'"         ""''   ''³
                                                                                                                       o                                      1RNH
       Broker Filer Code:           WY8                                         Surety Reference       Number:
     in order to secure payment of any duty, tax or charge and compliance with law or regulation as a result of activity                                                                Execution         Date
     covered by any condition referenced below. we, the below name principal(s) and surety(ies), bind ourselves to the
     United States in the amount or amounts, as set forth below.                                                                                                                        05/29/2014
     SECTION     I- select single Transaction OR Continuous Bond (not both) and fill in the applicable blank spaces.

      O   SINGLE                       Identification of transaction secured by this bond (e.g., entry number,                                 Transaction       Date                   Port Code
          TRANSACTION
          BOND
                                       seizure number, etc.)
                                        " " " " " " " " " " " " " " " " " " " " " " " " " " " " " " " "' ' "     "™™™'                          rmmmm
          CONTINUOUS                   Effective Date             This bond remains in force for one ear beginning with the effective                          date and for each succeeding
                                                                  annual period, or until terminated.     is bond constitutes a separate                       bond for each period in the
          BOND
                                                                  amounts listed below for liabilities that accrue in each period. The                       intention to terminate this bond
                                      06/17/2014                  must be conveyed within the period and manner presenbed in the                             CBP Regulations.
     SECTK         N II - This bond includes the following age;-m.-ts.            Check m.e hox nni                  (Except 3a may be checked irapsñdêñtly               or with 3.)
      Activity          Activity Name and CBP Regulations                Limit of Liability Activity                   Activity Name and CBP R ulations                Lirnit of Llability
       Code                  in which conditions codified                                    Code                           in which conditions cod fied
          1         Importer or broker .........................§113.62                         8                    Detention of Copyrighted Material
                                                                        XXXXXXXXXXX                                            ···········--.··-.· .......... §113.70 XXXXXXXXXXX
                                                                                                                              -Single Transaction Only-
          1a       Drawback Payments Refunds .........§113.65                                                g       Neutrality ... .......................   §113.71
                                                                                   5% 000.        00
                                                                                                                              -Single Transaction Only-
                   Custodian of Bonded Merchandise §113.63                                                   10      Court Costs for Condemned Goods
                   (includes bonded carriers, freight forwarders.                                                    ............................................§113.72
                   cartmen and lightermen. all classes of                        XXXXXXXXXXX                                                                                            XX XYr               XX
                   warehouse, container station operators)
                              -Continuous Bond Only-                                                                            -Single Transaction Only-
          3        intemational Carrier.......................§113.64                                        11      Airport Security Bond......Part 113 App A
                                                                                 HXHXHXH
              3a   Instruments of Intemational Traffic... §113.66                                            12      InternatlOnal Trade Commission (ITC)
                              Continuous Bond Only-                                                                  Exclusion Bond..............Part 113 App B                         XXXXXXXXXXX
                   Foreign Trade Zone.......................§113.73              XXXXXXXXXXX                 14      In-Bond Export
                             -Continuous Bond Only-                                                                  Consolidation Bond
          5        Public Gauger...........................          §113.67     XXXXXXXXXXX                 15      Intellectual Propertdig      ts (IPR)                               •.•.•.•••.••••
          6        Wool & Fur Products....................          §113.68                                  16      Importer Security Filing (ISF)
                   Labeling Acts Importation                                     XXXXXXXXXXX                         ..... . ... ....... .. ... .........Part 113 App D                 XXXXXXXXXXX
                              -Single Transaction Only-
                   Bill of Lading..............................§113.69                                         Marine Terminal Operator
          7
                              -Single Transaction Only-
                                                                                 ghXXnX                      17
                                                                                                               -Continuous Bond Only-
      PRINCIPAL                                                                       By checking he box yoJ agree that you have a                               AFFlX          SEAL 9.t Check            Box
                                                                                      seal in accordance with 19 CFR 113.25
     Name and Physical Address (including legal description                           CBP identification Number:
     and state of incorporation)                                   27                O
     Hollander         Sleep     Products,    LLC
     6501     Congress        Avenue                              S nature
     Suite     300
     Boca                 FL 33487                                                          Viral Gandhi
              Raton,
                                                                                            Vice President of Finance       Check Box
      (FL Corporation)
   Principal and surety agree that any charge against the bor×fu        er any of the listed names is as
                                                                                                           Mailing Address Requested by the Surety
   though it was made by the principal(s). Principal and surety agree that they are bound to the
   same extent as if they executed a separate bond covering each set of conditions incorporated            6 Mill     Ridge    Lane
   by reference to the CBP regulations into this bond. If the surety fails to appoint an agent under       Chester,      NJ 07930
   Title 31, United States Code, Section 9306, surety consents to service on the Clerk of any
   United States District Court or the U.S. Court of Intemational Trade, where suit is brought on
   this bond. That clerk is to send notice of the service to the surety at:
       SURETY
   Name and Physical Address (including legal description                             Surety Number                 Agent ID Number
   and state of incorporation)                                                                                                                                                    0,
   Argonaut    Insurance Company                                                                                                                                                    o
                                                                                      Signature
   225 West Washington
   6th Floor                                                                                                                               .                                •
   Chicago, IL 60606
   (IL Corporation)                                                                          Kevin     J. Daily,   Atty-in-Fact
                                                                                                                                       Page       1 of       2       CBP         Form     301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 11 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       Broker Filer Code:      WY8                                 Surety Rêf    6ñce Number:                 on/SU

       Principal   Name: Bo    lander                 Produc       ts , CBP Identification   Number:
                                            Sleep                                                                                                    AFFK       SEAL

                                                                                                                                                      Check      Box
                                                                                                                                           By checidng the box you agree
    CO.PRINCIPAL                                                                                                                               that you have a seal in
                                                                                                                                          accordance with 19 CFR 113.26
    Name and                         (mccudha toget deson¾on            CBP identification   Number

                                                                                                         N/A
                                                                        Signature

                            N/A                                                                         N/ A                                                                N/A




                                                                                                                                                Check Box



    SECTION     lit - List below the con plete name of all trade names or unilcorporated   divisions that willÃ                     pGsir.    d to obligate this bond in
                      the principars narue            their CBP Identification Mumber(s).
                                            Including
         CsP idendncedon Number                            Name                     CBP ideneficedon Number                                            Name




                   N/A                                            N/A                                        N/A                                                N/A




                                                                                        Total Number of importer           Namer      listed in Section Ill:           00


    CMURETY
    Name and Physical Address        (including toget descrÞdon         Surety Number             Agent ID Number
    and smse of         )                                                       N/A                                N/A
                                                                        Signature

                         N/A                                                                           N/A                                                              N/A



                                                                                                                                              Check Box

                                                                                                                         Page   2    of   2   CBP   Form       301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                        INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 12 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                            DEPARTMENT                 OF HOMELAND             SECURITY
                                                                                                                                              OMB No. 1651-0050             Exp. 03/31/2014
                             U.S.      Customs            and   Border        Protection

                                               CUSTOMS             BOND                                              CBP
                                                     19 CFR Part 113                                                   E



        Broker Filer Code:           WY8                                      Surety Reference     Number
      In order to secure payment of any duty, tax or charge and compliance with law or regulation as a result of activity                                                      Execution   Date
      covered by any condition referenced below. we, the below name principal(s) and surety(ies), bind ourselves to the
      United States in the amount or amounts, as set forth below.                                                                                                                05/29/2014
      SECTION     I- Select Single Transaction OR Continuous Bond (not
                                                                             both) and fill in the applicable blank spaces.
           SINGLE             Identification of transaction secured by this bond (e.g., entry number.         Transaction Date                                              ! Port Code
          TRANSACTION         seizure number. etc.)
           BOND                r77777r                                       rrrXXX

          CONTINÜOUS                    Effective     Date      This bond remains in force for one year beginning with the effective date and for each succeeding
                                                                annual period, or until terminated. This bond constitutes a    arate bond for each period in the
          BOND
                                                                amounts listed below for liabilities that accrue in each perio The intention to terminate this bond
                                         06/I7/2014             must be conveyed within the period and manner presenbed in the CBP Regulations.
     SECTION          II - This bond includes the following agreements           Check one box onl", (Except 3a may be checked indepent'ently                  of.,g||h3.)
      Activity           Activity Name and CBP Regulations              Limit of Liability Activity    Activity Name and CBP Regulations                    L.imit of Liability
       Code                   in which conditions codified                                  Code            in which conditions codified
                    Importer or broker .........................§113.62                              Detention of Copyrighted Material
         1
                                                                        1.900,000.00
                                                                                           Q   s
                                                                                                                .............................      §113.70 XXXXXXXXXXX
                                                                                                              -Single Transaction Only-
         1a         Drawback Payments Refunds ........ §113.65                                 9     Neutrality          . . .                .. . §113.71


         2          Custodian of Bonded Merchandise §113.63                                               10      Court Costs for Condemned Goods
                    (includes bonded carriers, freght forwarders,                                                 ............................................§113.72
                    cartmen and lightermen. all classes of                     XXXXXXXXXXX                                                                                       XXXXXXXXXXX
                    warehouse. container station operators)
                               -Continuous Bond Only-                                                                         -Single Transaction Only-
         3          Intemational Carrier.......................§113.64                                    11      Airport Security Bond......Past 113 App A
                                                                               ynxxnxxxx
             3a     Instruments of Intemational Traffic... §113.66                                        12          •2'    'al Trade¯Commission (ITC)
                              -Continuous Bond Only.                           XMXXuX¤X                           Exdusion Bond..............Part 113 App B
         4          Foreign Trade Zone.......................§113.73                                      14      In-Bond Export
                                                                               XXXXXXXXXXX                                                                                       TTTTYTTTTTY
                              -Continuous Bond Only-                                                              Consolidation Bond
         5          Public Gauger...........................     §113.67       XXXXXXXXXXX                15      Intellectual Property Rights (IPR)                             XXXXXXXXXXX
         6         Wool & Fur Products....................          §113.68                               16      Importer Security Filing (ISF)
                   Labeling Acts importation                                   XXXXXXXXXXX                        ..............................Part 113 App D                   XXXXryrrrrX
                              -Single Transaction Only-
         7         Bill of Lading..............................§113.69                                    17Marine Terminal Operator                                             2TTTTY7Y7YY
                              -Single Transaction Only-
                                                                               xxxnngxx                     -Continuous Bond Only-
      PRINCIPAL                                                                     By checking the box you agree that you have a                             AFFIX SEAL of Check Box
                                                                                    pep|in pçr4ny,nw   wdh 19 CFR 113.25 >
     Name and Physical Address (including legal description                         CBP Identifica    Number:
    and state of incorporation)                                         27                 0
     Hollander          Sleep    Products,        LLC
     6501      Congress       Avenue                                       nature
     Suite      300
     Boca      Raton,      FL 33487                                                              Viral Gandhi
                                                                                                                                 Check Box
     (FL Corporation)                                                                            Vice President of Finance
   Principal and surety agree that any charge against the bond under any of the listed names is as                      Address  Requested by the Surety
                                                                                                                Mailing
   though it was made by the principal(s). Principal and surety agree that they are bound to the
   same extent as if they executed a separate bond covering each set of conditions incorporated                 6 Mill     Ridge    Lane
   by   reference   to the  CBP  regulations into  this bond. If the surety  fails to appoint an agent  under   Chester,      NJ   07930
   Title 31. United States Code, Section 9306. surety consents to service on the Clerk of any
   United States District Court or the U.S. Court of International Trade, where suit is brought on
   this bond. That clerk is to send notice of the service to the surety at:
       SURETY
    Name and Physical Address                (including legal description           Surety Number                 Agent ID Number                                ,sun
                                                                                           110                                               6                             o
   Argonaut       Insurance      Company
   225 West Washington                                                              Signature

   6th Floor
   Chicago, IL 60606
   (IL Corporation)                                                                        Kevin   J. Daily,   Atty-in-Fact
                                                                                                                                    Page       1 of       2       CBP     Form    301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                             INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 13 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       Broker Filer Code:       Wr8                                                              14
                                                                   Surety Reference   Number:                     /SU

       Principal   Name: Bollander                     Produc      ts , CBP identification   Number     27                     00
                                             sleep                                                                                                 AFFDC SFA
                         LLC
                                                                                                                                                    Check   Box
                                                                                                                                          By checidng the box you agree
    CO-PRINCIPAL                                                                                                                              that you have a seal in
                                                                                                                                         accordance with 19 CFR 113.26
    Name and Physical Address         (kmc§udhalegaldescnpnon           CBP Identification   Number
    end state of escarporadon)
                                                                                                        N/A.
                                                                        Signature

                            N/A                                                                         N/A                                                            N/A




                                                                                                                                              Check Box



    SECTION    fll - List below the cciT pista name of all trade names or unt corporated   divisions that will be psriñined                   to obligate this bond in
                     the p;incipârs nar.ne            their CBP identification Pumber(s).
                                            including
         CBP idennamnari Nurnber                           Name                      CBP identWicotton Number                                        Name




                    N/A                                           N/A                                       N/A                                             N/A




                                                                                        Total Number of :iispòrar         Names listed in Section lil:            00

    CO-8URETf
    Name and Physical Address         (Incfudha fogst descrø#on         Surety Number             Agent ID Number
    and senseof kicorposem>J                                                  N/A                                 N/A
                                                                        Signature

                          N/A                                                                         N/A                                                          N/A



                                                                                                                                             Check Box

                                                                                                                        Page   2    of   2   CBP   Form   301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 14 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT            B
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 15 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


      INDEMNITY           TO:

            AMERICAN    CASUALTY     CO. OF READING,  PA                                             ARGONAUT                COMPANY
                                                                                                                        INSURANCE
             ASPEN  AMERICAN     INSURANCE    COMPANY                                        ATLANTIC        SPECIALTY            COMPANY
                                                                                                                                 INSURANCE
               CONTINENTAL     CASUALTY     COMPANY                                                FEDERAL    INSURANCE     COMPANY
            PHILADELPHIA               INDEMNITY            INSURANCE       CO.                       RLI INSURANCE     COMPANY
        TRAVELERS               CASUALTY         AND SURETY  COMPANY                          WESTCHESTER     FIRE  INSURANCE    COMPANY
                         WESTERN            SURETY   COMPANY
      By    Hollander      Sleep Products,      LLC                                   . Address      6501 Congress Avenue, Suite 300
                                                                                                     Boca Raton, FL 33487
      on behalf of       Hollander                          LLC                      , Address       6501 Congress Avenue, Suite 300
                                      Sleep Products,
                                                                                                     Boca Raton, FL 33487

      its subsidiaries    and affiliates,   as principal,   for any Bond in favor of THE UNITED        STATES       OF AMERICA     as Obligee.

              Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor") in consideration of the execution
      by any of the above-captioned    sureties, (called "Company")   of a bond, or the continuation  of any previously executed bond, of the
      substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA               and other claimants, does
      undertake    and agree:
                1. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
      shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be carned on collateral security and further consents that the collateral security
      provided in consideration of suretyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.

              2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation,   fees and disbursements of counsel incurred by the Company in any action or
      proceeding   between  the indemnitor and  the Company,    or between  the Company and any third party, which Company shall at any time
      incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor        is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
      payment thereunder; and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facic evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
      the Indemnitor shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
      discretion, as collateral security to cover the liability.

              The Company may make or consent to any modification      in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concemed, without notice to any Indemnitor (notice being expressly waived) and, in such case, cach
      Indemnitor shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.


             Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
      by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
      any instrument referred to by any other Indemnitor,    and that if the Company procures any co-surety or reinsurance or other surcty on
      said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surcty, reinsuring company or other surety.

             It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
     of the parties shall have been affixed and shall be interpreted, and the rights and liabilitics of the parties determined, in accordance with
     the laws of the State of New York. In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
     arising directly or indirectly   from this agreement shall be litigated only in courts having situs within the State of New York, and
     consents to the personal jurisdiction   and venue of any local, state or Federal Court located therein.

     Signed and Scaled this                                                       day of                        b                                20

                                                                                                                                                         Affix
                                     WITNESS                                                 SIGNATURE(S)      OF INDEMNIT             R(S               corp
                                                                                     Hollander  Sleep Products, L                                        seat
                                                                                                                                                         (LS.)
                                                                                     Viral    Gandhi                                                     (LS.)
                                                                                     Vice    Presi     nt of Finance
                                                                                                                                                         (LS.)
                                                         NOT         ..iC-STATE OFFLORIDA
           (This form is to be notarized or signed by two $| nesses)     DODB fisher
                                                          i n       ommission # EE118756                                                         14051
                                                                  Expires:   AUG.19, 2015
                                                              a THRUArLMrrtc BONDINO ca, tNc.
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 16 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT            C
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 17 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       INDEMNITY           TO:

             AMERICAN             CASUALTY           CO.      OF READING,       PA                      ARGONAUT           INSURANCE        COMPANY
            ATLANTIC            SPECIALTY         COMPANY
                                                   INSURANCE                                              FEDERAL         INSURANCE        COMPANY
                MASSACHUSETTS       BAY INSURANCE      CO                                                NATIONAL          CASUALTY        COMPANY
                  NATIONALWIDE       MUTUAL   INS. CO.                                          PHILADELPHIA              INDEMNITY         INSURANCE            CO.
                      RLI INSURANCE     COMPANY                                               TRAVELERS           CASUALTY       AND SURETY  COMPANY
             WESTCHESTER       FIRE INSURANCE    COMPANY                                                   WESTERN          SURETY   COMPANY

       By    Dream       H Holdings,    LLC                                             . Address       650t CONGRESS AVE, # 300, BOCA RATON 33487 FL


       on behalf of       Dream    II Holdings,    LLC                                  , Address       6501 CONGRESS AVE, # 300, BOCA RATON 33487 FL


       its subsidiaries    and affiliates,   as principal,    for any Bond in favor of THE UNITED         STATES    OF AMERICA        as Obligee.

               Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor")      in consideration of the execution
       by any of the above-captioned sureties, (called "Company") of a bond, or the continuation of any previously executed bond, of the
       substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA                   and other claimants, does
       undertake and agree:
                1. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
       shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be carned on collateral security and further consents that the collateral security
      provided in consideration of suretyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.
               2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation, fees and disbursements of counsel incurred by the Company in any action or
      proceeding between the indemnitor and the Company, or between the Company and any third party, which Company shall at any time
      incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any band, promptly upon request and before Company may be required to make any
      payment thereunder; and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facie evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
      the Indemnitor shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
      discretion, as collateral security to cover the liability.
                The Company may make or consent to any modification          in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concerned, without notice to any Indemnitor (notice being expressly waived) and, in such case, each
      Indemnitor shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.
               Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
      by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
      any instrument referred to by any other Indemnitor, and that if the Company procures any co-surety or reinsurance or other surety on
      said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surety, reinsuring company or other surety.
               It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
      of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the parties determined, in accordance with
      the laws of the State of New York. In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
      arising directly or indirectly from this agreement shall be litigated only in courts having situs within the State of New York, and
      consents to the personal jurisdiction    and venue of any local, state or Federal Court located therein.

      Signed and Sealed this                                                         day of                   Ù    (d                               20    7

                                       WITNESS                                                          SIGNAT           OF INDEMNITOR
                            '
              (This fo            be notarized or sign             witnesses)           Dream      II Holdings,    LLC


         Signature:                                                                    Signature:
                                                                                                                                                              Affix
              Name:                                      (7                                   Name:                             1L1

         Signature:                                                             Corporate      Title:              Û
              Name:                NOTARYPUBLIC-STATEOFFLORIDA
                                     ""'                                                                                                                 140516002
                                                 DOD& Fisher
                                          , Commission# EE118756
                                            Expires: AUG.19, 2015
                                   BONDEDTTIRUATLANTlcBOND1NGca, Die
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 18 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT           D
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 7 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 19 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


      INDEMNITY           TO:

            AMERICAN     CASUALTY     CO. OF READING,  PA                                          ARGONAUT                 COMPANY
                                                                                                                      INSURANCE
             ASPEN   AMERICAN     INSURANCE    COMPANY                                      ATLANTIC       SPECIALTY             COMPANY
                                                                                                                                INSURANCE
               CONTINENTAL      CASUALTY     COMPANY                                              FEDERAL    INSURANCE     COMPANY
            PHILADELPHIA               INDEMNITY            INSURANCE        CO.                     RLI INSURANCE      COMPANY
        TRAVELERS               CASUALTY         AND SURETY  COMPANY                         WESTCHESTER     FIRE  INSURANCE    COMPANY
                         WESTERN            SURETY   COMPANY
      By    HoDander       Home Fashions        Holdings,    LLC                       . Address   6501 Congress      Avenue,    Suite 300
                                                                                                   Boca Raton,   FL 33487
      on behalf of       Hollander    Sleep Products,       LLC                       , Address    6501m   Congress  Avenue,       Suite 300
                                                                                                   Boca Raton,   FL 33487

      its subsidiaries    and affiliates,   as principal,   for any Bond in favor of THE UNITED     STATES    OF AMERICA           as Obligec.

              Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor") in consideration of the execution
      by any of the above-captioned    sureties, (called "Company")   of a bond, or the continuation  of any previously executed bond, of the
      substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA               and other claimants, does
      undertake and agree:
                1. To pay or cause to be paid to Company the agmed premium and/or collateral security for its suretyship until the undersigned
      shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be earned on collateral security and further consents that the collateral security
      provided in consideration of surctyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.

              2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation,   fees and disbursements of counsel incurred by the Company in any action or
     proceeding    between   the indemnitor  and the Company,   or between  the Company and any third party, which Company shall at any time
     incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
     against the Company as a joint or several obligor and whether the indemnitor is then liable to make such payment, and to place the
     Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
     payment thercunder: and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
     demand, loss, damage, expense, cost and attorney's fees, shall be prima facic evidence of the fact and amount of Indemnitor's liability to
     Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
     the Indemnitor    shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
     discretion, as collateral security to cover the liability.

              The Company may make or consent to any modification       in any bond and may execute renewals or substitute obligation in any
     instrument,  contract or agreement concerned. without notice to any Indemnitor (notice being expressly waived) and, in such case, cach
     Indemnitor   shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.

            Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
     by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
     any instrument referred to by any other Indemnitor, and that if the Company procures any co-surety or reinsurance or other surety on
     said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surety, reinsuring company or other surcty.

             It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
     of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the parties determined, in accordance with
     the laws of the State of New York, In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
     arising directly or indirectly   from this agreement shall be litigated only in courts having situs within the State of New York, and
     consents to the personal jurisdiction   and venue of any local, state or Federal Court loc     d therein.

     Signed and Scaled this                                                        day of                                                        20

                                                                                                                                                         Affix
                                     WITNESS                                                  SIGNATURE(S)   OF INDEMNITOR(S)                            corp
                                                                                      Hollander  Home Fashions                                           seal
                                                                                                                                                         (LS.)
                                                                                                                                Gandhi                   (Ls.)
                                                                                                                        Vice    President   of Finance   (   3 y
                                                                                      FLORIDA
                                                                  NOTARYPUBLIC-STATEOF
           (This form is to be notarized or signed by two
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                INDEX NO. 656014/2020
NYSCEF
   Debtor:DOC.
           DreamNO.  8 CaseLLC.
                 II Holdings,
                              1:20-cv-10434 Document 1-2 Filed 12/10/20 PageRECEIVED
                                                                             20 of 55 NYSCEF: 11/04/2020
   UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

   Case Number: 19-11607



                                                                                       FILED
                                                                                  Claim No. 22
                                                                                   July 26, 2019
                                                                                  By Omni Claims Agent
 Official Form 410                                                              For U.S. Bankruptcy Court

 Proof of Claim                                                               Southern District of New York
                                                                                                                                                                        04/19
 Read
 Read the instructions before
      the instructions        filling out
                       before filling out this
                                          this form.
                                               form. This
                                                     Thisform
                                                          formis
                                                               isfor
                                                                  formaking
                                                                     makingaaclaim
                                                                              claimfor
                                                                                    forpayment
                                                                                       paymentin
                                                                                               inaabankruptcy
                                                                                                   bankruptcycase.
                                                                                                              case. Do
                                                                                                                     Donot
                                                                                                                        notuse
                                                                                                                            usethis
                                                                                                                                thisform
                                                                                                                                     formtotomake a
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 Filers mustthat
 documents     leave  out or
                  support       claim,information
                              redact
                            the                   that is entitled
                                       such as promissory   notes,topurchase
                                                                     privacy on this form
                                                                              orders,      or on any
                                                                                       invoices,      attached
                                                                                                  itemized      documents.
                                                                                                           statements       Attachaccounts,
                                                                                                                       of running    redacted contracts,
                                                                                                                                                copies of any documents
                                                                                                                                                          judgments,
 that supportand
 mortgages,    the security
                   claim, such  as promissory
                             agreements.        notes,
                                           Do not  sendpurchase
                                                          originalorders, invoices,
                                                                    documents;      itemized
                                                                                  they  may be statements
                                                                                                 destroyedofafter
                                                                                                              running accounts,
                                                                                                                  scanning.  If thecontracts,
                                                                                                                                    documents judgments,  mortgages, and
                                                                                                                                                 are not available,
 securityinagreements.
 explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
            an attachment.
 A
 A person
   person who
          who files
              files aa fraudulent
                       fraudulent claim
                                  claim could
                                        could be
                                              be fined
                                                 fined up
                                                       up to
                                                          to $500,000,
                                                             $500,000, imprisoned
                                                                       imprisoned for
                                                                                  for up
                                                                                      up to
                                                                                         to 5
                                                                                            5 years,
                                                                                              years, or
                                                                                                     or both. 18U.S.C.
                                                                                                        both. 18 U.S.C.§§
                                                                                                                        §§152,
                                                                                                                           152,157,
                                                                                                                                157,and
                                                                                                                                     and3571.
                                                                                                                                         3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 Carefully read instructions included with this Proof of Claim before completing.



   Part 1:       Identify the Claim
 1. Who is the current creditor?             Argonaut Insurance Company
                                             Name of the current creditor (the person or entity to be paid for this claim)

                                             Other names the creditor used with the debtor


 2. Has this claim been acquired            X   No
    from someone else?                          Yes     From whom?

 3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
    payments to the creditor be                                                                                   different)
    sent?
                                              Law Office of Michael W. Starr, LLC
    Federal Rule of                          Name                                                                  Name
                                             1 Mill Ridge Lane
    Bankruptcy Procedure
    (FRBP) 2002(g)                            Suite 206
                                              Number          Street                                               Number          Street

                                              Chester, NJ 07930
                                              City                            State               ZIP Code         City                          State            ZIP Code


                                             Contact Phone 9088882513                                              Contact Phone
                                                           mstarr@michaelstarrlaw.com
                                             Contact email                                                         Contact email

                                             Uniform claim identifier for electronic payments in chapter 13 (if you use one)



 4. Does this claim amend one               X   No
    already filed?                              Yes       Claim Number on court claims registry (if known)                                  Filed On
                                                                                                                                                       MM / DD / YYYY

 5. Do you know if anyone else
                                            X   No
    has filed a proof of claim for
    this claim?                                 Yes     Who made the earlier filing?




  Official Form 410                                                         Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 PageRECEIVED
                                                                      21 of 55 NYSCEF: 11/04/2020


    Part 2:     Give Information About the Claim as of the Date the Case Was Filed

 6. Do you have any number you
    use to identify the debtor?
                                X No
                                             Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


 7. How much is the claim?                     $ $7,800,000.00                              Does this amount include interest or other charges?
                                                                                            X   No
                                                                                                Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).


 8. What is the basis of the                  Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                              Limit disclosing information that is entitled to privacy, such as health care information
                                               Claimant was surety on U.S. Customs Bond


 9. Is all or part of the claim    X   No
    secured?                           Yes     The claim is secured by a lien on property

                                               Nature of property:
                                                   Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                Attachment (Official Form 410-A) with this Proof of Claim
                                                   Motor Vehicle

                                                   Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                 $
                                               Amount of the claim that is secured:               $

                                               Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                               unsecured amounts should match the
                                                                                                                               amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:                $


                                               Annual Interest Rate:      (when case was filed)       ____________%
                                               X   Fixed
                                                   Variable



 10. Is this claim based on a      X   No
     lease?                            Yes     Amount necessary to cure any default as of the date of the petition.                $

 11. Is this claim subject to a    X   No
     right of setoff?                  Yes     Identify the property:


 12. Is this claim for the value   X   No
    of goods received by the           Yes     Amount of 503(b)(9) Claim: $
    debtor within 20 days
    before the
    commencement date of
    this case
    (11 U.S.C. § 503(b)(9)).?



  Official Form 410                                                        Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 PageRECEIVED
                                                                      22 of 55 NYSCEF: 11/04/2020
 13. Is all or part of the claim
                      No
     entitled to priority under                                                                                                                   Amount entitled to priority
                                   X   Yes     Check all that apply
     11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                 $
     A claim may be partly
     priority and partly
                                           Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
     nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
     in some categories, the                                                                                                                      $
     law limits the amount
                                           Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
     entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                   $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                  $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                       $


                                       X Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                       $

                                       * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




    Part 3:         Sign Below
 The person completing             Check the appropriate box:
 this proof of claim must
                                       I am the creditor.
 sign and date it.
 FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 If you file this claim
 electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes
 courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
 rules specifying what a
 signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                   I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a              and correct.
 fraudulent claim could be
 fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and        Executed on date 7/26/2019
 3571.                                              MM / DD / YYYY


                                   Christopher C. Flagg
                                       Signature


                                   Print the name of the person who is completing and signing this claim:

                                   Name                  Christopher C. Flagg
                                                         First Name                           Middle Name                         Last Name


                                   Title                 Attorney-in-Fact for Argonaut Insurance Company


                                   Company
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         6 Mill Ridge Lane

                                   Address
                                                         Number               Street

                                                         Chester, NJ 07930
                                                         City                                              State                ZIP Code


                                                                                                                              chrisflagg@cashea.com
                                   Contact Phone         9088882513                                        Email




  Official Form 410                                                      Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 23 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                                    IN        THE      UNITED               STATES                     BANKRUPTCY                                  COURT
                                                    FOR          THE          SOUTHERN                      DISTRICT                        OF NEW YORK



                                                                                                                  :              Chapter                11

                                                                                                                  :
         In     re:                                                                                               :              Case           No.         19-11608
                                                                                                                  :              (Hollander                      Sleep        Products,                      LLC)
         HOLLANDER                           SLEEP               PRODUCTS,                     LLC,               :
         et al.,                                                                                                  :              Case           No 19-11607
                                                                                                                  :              (Dream                H     Holdings,                   LLC)
                                              Debtors.                                                            :
                                                                                                                  :               Case          No.         19-11609
                                                                                                                  :               (Hollander                     Home          Fashions                      Holdings,            LLC)




                                                 ATTACHMENT     TO                                          PROOF                       OF CLAIM                         ON
                                             BEHALF   OF ARGONAUT                                                     INSURANCE                                  COMPANY

                         1.             Prior            to      the        commencement                              of     the           above-captioned                                    Chapter                  11    case,


         Argonaut               Insurance                Company                  ("Argonaut")                        issued          U.S.            Customs                 Bond             Nos.              9914L2864


         and        9914L2875                    (together,                 the       "Bonds")                   to        Debtor                Hollander                     Sleep                 Products,               LLC


         ("Hollander                  Sleep").                True       and       accurate           copies                of     the       Bonds               are     attached                    as      Exhibit             A.


                        2.              In    the        event         that       Hollander                Sleep             fails         to     make            payments                      to      U.S.           Customs


         and       Border            Protection                ("CBP")             covered            by     the           Bonds,               Argonaut                 is required                        to    make       such


         payments               on     behalf            of     Hollander              Sleep        to      the            CBP        subject               to    the     terms                of     the         Bonds.


                        3.              The       Bonds              were      initially           issued              on        June           17,    2014            and         renewed                   annually             for


         one-year             periods            thereafter              through            June           16,        2018.


                        4.              The       Bonds              were         terminated               on         June           16,    2018.


                        5.              Bond             No.         9914L2864                 requires                    Argonaut                    to        pay          up         to         Fifty             Thousand


         Dollars                                              that                 become          due           subject              to        the     terms            of        the        Bond               in          one-
                             ($50,000.00)                              may                                                                                                                                             any


         year         period.            Argonaut's                    potential             and         future              liability                under             Bond             No.           9914L2864                      is
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 24 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED



         cumulative                    so         that        its      total           potential                 and            future           liability                is        Fifty            Thousand                       Dollars



         ($50,000.00)                       multiplied                 by      the       number                 of     years           that       Bond          9914L2864                              was        in    effect.


                      6.                    Bond          No.         9914L2875                      requires                  Argonaut                to     pay         up        to      One         Million                and          Nine


         Hundred            Thousand                       Dollars             ($1,900,000.00)                                 that      may           become              due            subject            to        the      terms              of


         the       Bond         in      any            one-year              period.                 Argonaut's                       potential               and         future              liability                under            Bond


         No.       9914L2875                      is     cumulative                    so     that        its    total           potential              and      future                  liability            is One                Million


         and       Nine      Hundred                      Thousand                   Dollars              ($1,900,000.00)                              multiplied                     by         the      number                of      years


         that      Bond          No.          9914L2875                      was         in    effect.


                      7.                    Argonaut's                      total        potential                   and         future           liability               under                the        Bonds                is      Seven


         Million           and         Eight             Hundred               Thousand                    Dollars                ($7,800,000.00).


                      8.                    In      the        event            that          Argonaut                     makes               payments                   to         the          CBP             on          behalf               of


         Hollander               Sleep,                Hollander                Sleep              is required                   to    indemnify                and            pay          Argonaut                    for      all        such


                                                                     attorneys'
         payments,                   plus          costs,                                          fees         and        interest.                   A      true         and              accurate                   copy            of     the



         Indemnity                   Agreement                      requiring                 Hollander                  Sleep            to      make          such            payments                     to        Argonaut                    is


         attached           as        Exhibit               B.


                      9.                 In         the       event             that          Argonaut                     makes               payments                   to         the          CBP             on          behalf               of


         Hollander               Sleep,                Dream           II     Holdings,                   LLC          ("Dream                  II")        is required                     to       indemnify                   and          pay

                                                                                                                                  attorneys'
         Argonaut                for        all        such          payments,                     plus         costs,                                        fees             and          interest.                   A      true           and


         accurate           copy             of     the       Indemnity                  Agreement                       requiring                Dream              II        to     make             such            payments                    to


         Argonaut               is     attached               as      Exhibit                 C.


                      10.                In         the       event            that           Argonaut                     makes               payments                   to         the          CBP             on          behalf            of


         Hollander                   Sleep,               Hollander                    Hope               Fashions                    Holdings,                 LLC                 ("Hollander                          Hope")                    is


                                                                                                                                                                                                             attorneys'
         required          to        indemnify                   and        pay        Argonaut                  for       all        such      payments,                      plus          costs,                                          fees




                                                                                                                           2
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                                               INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 25 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




         and         interest.                  A     true            and         accurate                     copy             of     the           Indemnity                     Agreement                       requiring               Hollander


         Hope           to     make              such                payments                     to     Argonaut                      is       attached                   as      Exhibit                D.


                             11.               As          of        July         25,        2019,              the        CBP              has         made              demands                   for        liquidated              damages             in


         the     amount                  of     Thirty-Eight                             Thousand,                        Nine              Hundred                   and          Forty-Seven                      Dollars            and      65/100



         ($38,947.65),                           which                 has         been                mitigated                     to         Four           Hundred                     and        Forty-Eight                     Dollars          and


         86/100              ($448.86).                              Argonaut                     will         be        obligated                      to      and         will           pay        this       amount              on     behalf         of



         Hollander                   Sleep.                 As         a result,                  this         amount                 is due              and        owing                 from           Hollander             Sleep,           Dream


         II    and       Hollander                         Hope              to     Argonaut                        pursuant                    to      the         terms           of        the     Indemnity                 Agreements.


                             12.                In    addition                    to     the           demands                   received                      to    date,           there           may         be    additional                entries


         and/or              other            obligations                         owed              by         Hollander                        Sleep           to        the       CBP             and        covered          by        the    Bonds


        that         are       not            known                   or      certain                  at      this         time.                 Argonaut's                         total            potential               and         contingent



         liability                 under              the              Bonds                 is          Seven              Million                       and             Eight             Hundred                   Thousand                  Dollars


         ($7,800,000.00).                                       In     the        event            that         any         payments                         are      made               by      Argonaut                to    the        CBP     under


        the      Bonds,                  Hollander                         Sleep,            Dream                  II     and         Hollander                      Hope               are        required             to    indemnify               and


                                                                                                                                                          attorneys'
        pay          Argonaut                   for         all        such         payments,                            plus        costs,                                              fees        and         interest.


                           13.                 No judgment                               has           been           rendered                    on         this         claim.


                           14.                 This             claim             is not               subject             to        any         setoff              or     counterclaim.


                           15.                 No          security                 interest                   is held               for        this         claim.


                           16.                 The              amount                  of     all          payments                       on        this           claim,            if       any,          has      been           credited          and


        deducted                   for        the         purpose                  of        making                 this         Proof               of       Claim.


                           17.                 This             claim              may             be,         in        whole              or         part,         a priority                     claim          pursuant               to    section


         503         and/or              507         of     Title            11 of           the         United                 States               Bankruptcy                       Code,               depending              on       the    events


        which            give            rise         to        claims              under                the        Bond.




                                                                                                                                            3
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                            INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 26 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED



                          18.                Argonaut                  reserves              the          right         to    amend              this        Proof         of    Claim           from              time       to     time


         to     the      extent              that       there          is    any          further             liquidation                   of     this        claim,            and      for         any          other          lawful


         or     permitted                   purpose.


                          19.                The         filing             of     this          Proof             of        Claim           is     not         intended                as,          and       shall          not          be


         construed                as,         (i)       an       admission                  of      liability                or      waiver             of     any          defense             by         Argonaut                  with


         respect           to     the          Bonds              or    Indemnity                    Agreements;                        (ii)        a waiver                or     release             by          Argonaut                 of



         any      right         of          exoneration                     and/or           other            right          it   may            have         against            Hollander                   Sleep,           Dream


         II     and/or          Hollander                    Hope;               and/or           (iii)           a waiver             or        release            by     Argonaut                   of     its     right          to     be


         subrogated                    to     the       rights         of        any      party           pursuant                to   the        terms            of     the    Bonds               and/or           applicable


         law.


                         20.                 All        notices              and          communications                               regarding                    this        Proof           of         Claim            shall          be


         addressed                to        the     Law           Office           of      Michael                 W.        Starr,          1 Mill           Ridge             Lane,         Suite           206,         Chester,


         New          Jersey            07930.




                                                                                                                    Is/      Christopher                      C.        Flagg


         DATED:                 July              26,    2019                                                         Christopher                       C.         Flagg,              Attorney-in                         Fact          for
                                                                                                                      Argonaut                 Insurance                   Company




                                                                                                                             4
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 27 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT           A
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                           INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 28 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                           DEPARTMENT                 OF HOMELAND                SECURITY
                                                                                                                                                 OMB No. 1651-0050                  Exp. 03/31/2014
                            U.S.      CuStomS               and     Border      Protection

                                              CUSTOMS                    BOND                                           cap
                                                    '°°'"         ""''   ''³
                                                                                                                       o                                      1RNH
       Broker Filer Code:           WY8                                         Surety Reference       Number:
     in order to secure payment of any duty, tax or charge and compliance with law or regulation as a result of activity                                                                Execution         Date
     covered by any condition referenced below. we, the below name principal(s) and surety(ies), bind ourselves to the
     United States in the amount or amounts, as set forth below.                                                                                                                        05/29/2014
     SECTION     I- select single Transaction OR Continuous Bond (not both) and fill in the applicable blank spaces.

      O   SINGLE                       Identification of transaction secured by this bond (e.g., entry number,                                 Transaction       Date                   Port Code
          TRANSACTION
          BOND
                                       seizure number, etc.)
                                        " " " " " " " " " " " " " " " " " " " " " " " " " " " " " " " "' ' "     "™™™'                          rmmmm
          CONTINUOUS                   Effective Date             This bond remains in force for one ear beginning with the effective                          date and for each succeeding
                                                                  annual period, or until terminated.     is bond constitutes a separate                       bond for each period in the
          BOND
                                                                  amounts listed below for liabilities that accrue in each period. The                       intention to terminate this bond
                                      06/17/2014                  must be conveyed within the period and manner presenbed in the                             CBP Regulations.
     SECTK         N II - This bond includes the following age;-m.-ts.            Check m.e hox nni                  (Except 3a may be checked irapsñdêñtly               or with 3.)
      Activity          Activity Name and CBP Regulations                Limit of Liability Activity                   Activity Name and CBP R ulations                Lirnit of Llability
       Code                  in which conditions codified                                    Code                           in which conditions cod fied
          1         Importer or broker .........................§113.62                         8                    Detention of Copyrighted Material
                                                                        XXXXXXXXXXX                                            ···········--.··-.· .......... §113.70 XXXXXXXXXXX
                                                                                                                              -Single Transaction Only-
          1a       Drawback Payments Refunds .........§113.65                                                g       Neutrality ... .......................   §113.71
                                                                                   5% 000.        00
                                                                                                                              -Single Transaction Only-
                   Custodian of Bonded Merchandise §113.63                                                   10      Court Costs for Condemned Goods
                   (includes bonded carriers, freight forwarders.                                                    ............................................§113.72
                   cartmen and lightermen. all classes of                        XXXXXXXXXXX                                                                                            XX XYr               XX
                   warehouse, container station operators)
                              -Continuous Bond Only-                                                                            -Single Transaction Only-
          3        intemational Carrier.......................§113.64                                        11      Airport Security Bond......Part 113 App A
                                                                                 HXHXHXH
              3a   Instruments of Intemational Traffic... §113.66                                            12      InternatlOnal Trade Commission (ITC)
                              Continuous Bond Only-                                                                  Exclusion Bond..............Part 113 App B                         XXXXXXXXXXX
                   Foreign Trade Zone.......................§113.73              XXXXXXXXXXX                 14      In-Bond Export
                             -Continuous Bond Only-                                                                  Consolidation Bond
          5        Public Gauger...........................          §113.67     XXXXXXXXXXX                 15      Intellectual Propertdig      ts (IPR)                               •.•.•.•••.••••
          6        Wool & Fur Products....................          §113.68                                  16      Importer Security Filing (ISF)
                   Labeling Acts Importation                                     XXXXXXXXXXX                         ..... . ... ....... .. ... .........Part 113 App D                 XXXXXXXXXXX
                              -Single Transaction Only-
                   Bill of Lading..............................§113.69                                         Marine Terminal Operator
          7
                              -Single Transaction Only-
                                                                                 ghXXnX                      17
                                                                                                               -Continuous Bond Only-
      PRINCIPAL                                                                       By checking he box yoJ agree that you have a                               AFFlX          SEAL 9.t Check            Box
                                                                                      seal in accordance with 19 CFR 113.25
     Name and Physical Address (including legal description                           CBP identification Number:
     and state of incorporation)                                   27                O
     Hollander         Sleep     Products,    LLC
     6501     Congress        Avenue                              S nature
     Suite     300
     Boca                 FL 33487                                                          Viral Gandhi
              Raton,
                                                                                            Vice President of Finance       Check Box
      (FL Corporation)
   Principal and surety agree that any charge against the bor×fu        er any of the listed names is as
                                                                                                           Mailing Address Requested by the Surety
   though it was made by the principal(s). Principal and surety agree that they are bound to the
   same extent as if they executed a separate bond covering each set of conditions incorporated            6 Mill     Ridge    Lane
   by reference to the CBP regulations into this bond. If the surety fails to appoint an agent under       Chester,      NJ 07930
   Title 31, United States Code, Section 9306, surety consents to service on the Clerk of any
   United States District Court or the U.S. Court of Intemational Trade, where suit is brought on
   this bond. That clerk is to send notice of the service to the surety at:
       SURETY
   Name and Physical Address (including legal description                             Surety Number                 Agent ID Number
   and state of incorporation)                                                                                                                                                    0,
   Argonaut    Insurance Company                                                                                                                                                    o
                                                                                      Signature
   225 West Washington
   6th Floor                                                                                                                               .                                •
   Chicago, IL 60606
   (IL Corporation)                                                                          Kevin     J. Daily,   Atty-in-Fact
                                                                                                                                       Page       1 of       2       CBP         Form     301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 29 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       Broker Filer Code:      WY8                                 Surety Rêf    6ñce Number:                 on/SU

       Principal   Name: Bo    lander                 Produc       ts , CBP Identification   Number:
                                            Sleep                                                                                                    AFFK       SEAL

                                                                                                                                                      Check      Box
                                                                                                                                           By checidng the box you agree
    CO.PRINCIPAL                                                                                                                               that you have a seal in
                                                                                                                                          accordance with 19 CFR 113.26
    Name and                         (mccudha toget deson¾on            CBP identification   Number

                                                                                                         N/A
                                                                        Signature

                            N/A                                                                         N/ A                                                                N/A




                                                                                                                                                Check Box



    SECTION     lit - List below the con plete name of all trade names or unilcorporated   divisions that willÃ                     pGsir.    d to obligate this bond in
                      the principars narue            their CBP Identification Mumber(s).
                                            Including
         CsP idendncedon Number                            Name                     CBP ideneficedon Number                                            Name




                   N/A                                            N/A                                        N/A                                                N/A




                                                                                        Total Number of importer           Namer      listed in Section Ill:           00


    CMURETY
    Name and Physical Address        (including toget descrÞdon         Surety Number             Agent ID Number
    and smse of         )                                                       N/A                                N/A
                                                                        Signature

                         N/A                                                                           N/A                                                              N/A



                                                                                                                                              Check Box

                                                                                                                         Page   2    of   2   CBP   Form       301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                        INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 30 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                            DEPARTMENT                 OF HOMELAND             SECURITY
                                                                                                                                              OMB No. 1651-0050             Exp. 03/31/2014
                             U.S.      Customs            and   Border        Protection

                                               CUSTOMS             BOND                                              CBP
                                                     19 CFR Part 113                                                   E



        Broker Filer Code:           WY8                                      Surety Reference     Number
      In order to secure payment of any duty, tax or charge and compliance with law or regulation as a result of activity                                                      Execution   Date
      covered by any condition referenced below. we, the below name principal(s) and surety(ies), bind ourselves to the
      United States in the amount or amounts, as set forth below.                                                                                                                05/29/2014
      SECTION     I- Select Single Transaction OR Continuous Bond (not
                                                                             both) and fill in the applicable blank spaces.
           SINGLE             Identification of transaction secured by this bond (e.g., entry number.         Transaction Date                                              ! Port Code
          TRANSACTION         seizure number. etc.)
           BOND                r77777r                                       rrrXXX

          CONTINÜOUS                    Effective     Date      This bond remains in force for one year beginning with the effective date and for each succeeding
                                                                annual period, or until terminated. This bond constitutes a    arate bond for each period in the
          BOND
                                                                amounts listed below for liabilities that accrue in each perio The intention to terminate this bond
                                         06/I7/2014             must be conveyed within the period and manner presenbed in the CBP Regulations.
     SECTION          II - This bond includes the following agreements           Check one box onl", (Except 3a may be checked indepent'ently                  of.,g||h3.)
      Activity           Activity Name and CBP Regulations              Limit of Liability Activity    Activity Name and CBP Regulations                    L.imit of Liability
       Code                   in which conditions codified                                  Code            in which conditions codified
                    Importer or broker .........................§113.62                              Detention of Copyrighted Material
         1
                                                                        1.900,000.00
                                                                                           Q   s
                                                                                                                .............................      §113.70 XXXXXXXXXXX
                                                                                                              -Single Transaction Only-
         1a         Drawback Payments Refunds ........ §113.65                                 9     Neutrality          . . .                .. . §113.71


         2          Custodian of Bonded Merchandise §113.63                                               10      Court Costs for Condemned Goods
                    (includes bonded carriers, freght forwarders,                                                 ............................................§113.72
                    cartmen and lightermen. all classes of                     XXXXXXXXXXX                                                                                       XXXXXXXXXXX
                    warehouse. container station operators)
                               -Continuous Bond Only-                                                                         -Single Transaction Only-
         3          Intemational Carrier.......................§113.64                                    11      Airport Security Bond......Past 113 App A
                                                                               ynxxnxxxx
             3a     Instruments of Intemational Traffic... §113.66                                        12          •2'    'al Trade¯Commission (ITC)
                              -Continuous Bond Only.                           XMXXuX¤X                           Exdusion Bond..............Part 113 App B
         4          Foreign Trade Zone.......................§113.73                                      14      In-Bond Export
                                                                               XXXXXXXXXXX                                                                                       TTTTYTTTTTY
                              -Continuous Bond Only-                                                              Consolidation Bond
         5          Public Gauger...........................     §113.67       XXXXXXXXXXX                15      Intellectual Property Rights (IPR)                             XXXXXXXXXXX
         6         Wool & Fur Products....................          §113.68                               16      Importer Security Filing (ISF)
                   Labeling Acts importation                                   XXXXXXXXXXX                        ..............................Part 113 App D                   XXXXryrrrrX
                              -Single Transaction Only-
         7         Bill of Lading..............................§113.69                                    17Marine Terminal Operator                                             2TTTTY7Y7YY
                              -Single Transaction Only-
                                                                               xxxnngxx                     -Continuous Bond Only-
      PRINCIPAL                                                                     By checking the box you agree that you have a                             AFFIX SEAL of Check Box
                                                                                    pep|in pçr4ny,nw   wdh 19 CFR 113.25 >
     Name and Physical Address (including legal description                         CBP Identifica    Number:
    and state of incorporation)                                         27                 0
     Hollander          Sleep    Products,        LLC
     6501      Congress       Avenue                                       nature
     Suite      300
     Boca      Raton,      FL 33487                                                              Viral Gandhi
                                                                                                                                 Check Box
     (FL Corporation)                                                                            Vice President of Finance
   Principal and surety agree that any charge against the bond under any of the listed names is as                      Address  Requested by the Surety
                                                                                                                Mailing
   though it was made by the principal(s). Principal and surety agree that they are bound to the
   same extent as if they executed a separate bond covering each set of conditions incorporated                 6 Mill     Ridge    Lane
   by   reference   to the  CBP  regulations into  this bond. If the surety  fails to appoint an agent  under   Chester,      NJ   07930
   Title 31. United States Code, Section 9306. surety consents to service on the Clerk of any
   United States District Court or the U.S. Court of International Trade, where suit is brought on
   this bond. That clerk is to send notice of the service to the surety at:
       SURETY
    Name and Physical Address                (including legal description           Surety Number                 Agent ID Number                                ,sun
                                                                                           110                                               6                             o
   Argonaut       Insurance      Company
   225 West Washington                                                              Signature

   6th Floor
   Chicago, IL 60606
   (IL Corporation)                                                                        Kevin   J. Daily,   Atty-in-Fact
                                                                                                                                    Page       1 of       2       CBP     Form    301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                             INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 31 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       Broker Filer Code:       Wr8                                                              14
                                                                   Surety Reference   Number:                     /SU

       Principal   Name: Bollander                     Produc      ts , CBP identification   Number     27                     00
                                             sleep                                                                                                 AFFDC SFA
                         LLC
                                                                                                                                                    Check   Box
                                                                                                                                          By checidng the box you agree
    CO-PRINCIPAL                                                                                                                              that you have a seal in
                                                                                                                                         accordance with 19 CFR 113.26
    Name and Physical Address         (kmc§udhalegaldescnpnon           CBP Identification   Number
    end state of escarporadon)
                                                                                                        N/A.
                                                                        Signature

                            N/A                                                                         N/A                                                            N/A




                                                                                                                                              Check Box



    SECTION    fll - List below the cciT pista name of all trade names or unt corporated   divisions that will be psriñined                   to obligate this bond in
                     the p;incipârs nar.ne            their CBP identification Pumber(s).
                                            including
         CBP idennamnari Nurnber                           Name                      CBP identWicotton Number                                        Name




                    N/A                                           N/A                                       N/A                                             N/A




                                                                                        Total Number of :iispòrar         Names listed in Section lil:            00

    CO-8URETf
    Name and Physical Address         (Incfudha fogst descrø#on         Surety Number             Agent ID Number
    and senseof kicorposem>J                                                  N/A                                 N/A
                                                                        Signature

                          N/A                                                                         N/A                                                          N/A



                                                                                                                                             Check Box

                                                                                                                        Page   2    of   2   CBP   Form   301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 32 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT            B
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 33 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


      INDEMNITY           TO:

            AMERICAN    CASUALTY     CO. OF READING,  PA                                             ARGONAUT                COMPANY
                                                                                                                        INSURANCE
             ASPEN  AMERICAN     INSURANCE    COMPANY                                        ATLANTIC        SPECIALTY            COMPANY
                                                                                                                                 INSURANCE
               CONTINENTAL     CASUALTY     COMPANY                                                FEDERAL    INSURANCE     COMPANY
            PHILADELPHIA               INDEMNITY            INSURANCE       CO.                       RLI INSURANCE     COMPANY
        TRAVELERS               CASUALTY         AND SURETY  COMPANY                          WESTCHESTER     FIRE  INSURANCE    COMPANY
                         WESTERN            SURETY   COMPANY
      By    Hollander      Sleep Products,      LLC                                   . Address      6501 Congress Avenue, Suite 300
                                                                                                     Boca Raton, FL 33487
      on behalf of       Hollander                          LLC                      , Address       6501 Congress Avenue, Suite 300
                                      Sleep Products,
                                                                                                     Boca Raton, FL 33487

      its subsidiaries    and affiliates,   as principal,   for any Bond in favor of THE UNITED        STATES       OF AMERICA     as Obligee.

              Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor") in consideration of the execution
      by any of the above-captioned    sureties, (called "Company")   of a bond, or the continuation  of any previously executed bond, of the
      substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA               and other claimants, does
      undertake    and agree:
                1. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
      shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be carned on collateral security and further consents that the collateral security
      provided in consideration of suretyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.

              2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation,   fees and disbursements of counsel incurred by the Company in any action or
      proceeding   between  the indemnitor and  the Company,    or between  the Company and any third party, which Company shall at any time
      incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor        is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
      payment thereunder; and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facic evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
      the Indemnitor shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
      discretion, as collateral security to cover the liability.

              The Company may make or consent to any modification      in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concemed, without notice to any Indemnitor (notice being expressly waived) and, in such case, cach
      Indemnitor shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.


             Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
      by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
      any instrument referred to by any other Indemnitor,    and that if the Company procures any co-surety or reinsurance or other surcty on
      said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surcty, reinsuring company or other surety.

             It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
     of the parties shall have been affixed and shall be interpreted, and the rights and liabilitics of the parties determined, in accordance with
     the laws of the State of New York. In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
     arising directly or indirectly   from this agreement shall be litigated only in courts having situs within the State of New York, and
     consents to the personal jurisdiction   and venue of any local, state or Federal Court located therein.

     Signed and Scaled this                                                       day of                        b                                20

                                                                                                                                                         Affix
                                     WITNESS                                                 SIGNATURE(S)      OF INDEMNIT             R(S               corp
                                                                                     Hollander  Sleep Products, L                                        seat
                                                                                                                                                         (LS.)
                                                                                     Viral    Gandhi                                                     (LS.)
                                                                                     Vice    Presi     nt of Finance
                                                                                                                                                         (LS.)
                                                         NOT         ..iC-STATE OFFLORIDA
           (This form is to be notarized or signed by two $| nesses)     DODB fisher
                                                          i n       ommission # EE118756                                                         14051
                                                                  Expires:   AUG.19, 2015
                                                              a THRUArLMrrtc BONDINO ca, tNc.
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 34 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT            C
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 35 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       INDEMNITY           TO:

             AMERICAN             CASUALTY           CO.      OF READING,       PA                      ARGONAUT           INSURANCE        COMPANY
            ATLANTIC            SPECIALTY         COMPANY
                                                   INSURANCE                                              FEDERAL         INSURANCE        COMPANY
                MASSACHUSETTS       BAY INSURANCE      CO                                                NATIONAL          CASUALTY        COMPANY
                  NATIONALWIDE       MUTUAL   INS. CO.                                          PHILADELPHIA              INDEMNITY         INSURANCE            CO.
                      RLI INSURANCE     COMPANY                                               TRAVELERS           CASUALTY       AND SURETY  COMPANY
             WESTCHESTER       FIRE INSURANCE    COMPANY                                                   WESTERN          SURETY   COMPANY

       By    Dream       H Holdings,    LLC                                             . Address       650t CONGRESS AVE, # 300, BOCA RATON 33487 FL


       on behalf of       Dream    II Holdings,    LLC                                  , Address       6501 CONGRESS AVE, # 300, BOCA RATON 33487 FL


       its subsidiaries    and affiliates,   as principal,    for any Bond in favor of THE UNITED         STATES    OF AMERICA        as Obligee.

               Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor")      in consideration of the execution
       by any of the above-captioned sureties, (called "Company") of a bond, or the continuation of any previously executed bond, of the
       substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA                   and other claimants, does
       undertake and agree:
                1. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
       shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be carned on collateral security and further consents that the collateral security
      provided in consideration of suretyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.
               2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation, fees and disbursements of counsel incurred by the Company in any action or
      proceeding between the indemnitor and the Company, or between the Company and any third party, which Company shall at any time
      incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any band, promptly upon request and before Company may be required to make any
      payment thereunder; and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facie evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
      the Indemnitor shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
      discretion, as collateral security to cover the liability.
                The Company may make or consent to any modification          in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concerned, without notice to any Indemnitor (notice being expressly waived) and, in such case, each
      Indemnitor shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.
               Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
      by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
      any instrument referred to by any other Indemnitor, and that if the Company procures any co-surety or reinsurance or other surety on
      said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surety, reinsuring company or other surety.
               It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
      of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the parties determined, in accordance with
      the laws of the State of New York. In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
      arising directly or indirectly from this agreement shall be litigated only in courts having situs within the State of New York, and
      consents to the personal jurisdiction    and venue of any local, state or Federal Court located therein.

      Signed and Sealed this                                                         day of                   Ù    (d                               20    7

                                       WITNESS                                                          SIGNAT           OF INDEMNITOR
                            '
              (This fo            be notarized or sign             witnesses)           Dream      II Holdings,    LLC


         Signature:                                                                    Signature:
                                                                                                                                                              Affix
              Name:                                      (7                                   Name:                             1L1

         Signature:                                                             Corporate      Title:              Û
              Name:                NOTARYPUBLIC-STATEOFFLORIDA
                                     ""'                                                                                                                 140516002
                                                 DOD& Fisher
                                          , Commission# EE118756
                                            Expires: AUG.19, 2015
                                   BONDEDTTIRUATLANTlcBOND1NGca, Die
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 36 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT           D
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 8 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 37 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


      INDEMNITY           TO:

            AMERICAN     CASUALTY     CO. OF READING,  PA                                          ARGONAUT                 COMPANY
                                                                                                                      INSURANCE
             ASPEN   AMERICAN     INSURANCE    COMPANY                                      ATLANTIC       SPECIALTY             COMPANY
                                                                                                                                INSURANCE
               CONTINENTAL      CASUALTY     COMPANY                                              FEDERAL    INSURANCE     COMPANY
            PHILADELPHIA               INDEMNITY            INSURANCE        CO.                     RLI INSURANCE      COMPANY
        TRAVELERS               CASUALTY         AND SURETY  COMPANY                         WESTCHESTER     FIRE  INSURANCE    COMPANY
                         WESTERN            SURETY   COMPANY
      By    HoDander       Home Fashions        Holdings,    LLC                       . Address   6501 Congress      Avenue,    Suite 300
                                                                                                   Boca Raton,   FL 33487
      on behalf of       Hollander    Sleep Products,       LLC                       , Address    6501m   Congress  Avenue,       Suite 300
                                                                                                   Boca Raton,   FL 33487

      its subsidiaries    and affiliates,   as principal,   for any Bond in favor of THE UNITED     STATES    OF AMERICA           as Obligec.

              Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor") in consideration of the execution
      by any of the above-captioned    sureties, (called "Company")   of a bond, or the continuation  of any previously executed bond, of the
      substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA               and other claimants, does
      undertake and agree:
                1. To pay or cause to be paid to Company the agmed premium and/or collateral security for its suretyship until the undersigned
      shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be earned on collateral security and further consents that the collateral security
      provided in consideration of surctyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.

              2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation,   fees and disbursements of counsel incurred by the Company in any action or
     proceeding    between   the indemnitor  and the Company,   or between  the Company and any third party, which Company shall at any time
     incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
     against the Company as a joint or several obligor and whether the indemnitor is then liable to make such payment, and to place the
     Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
     payment thercunder: and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
     demand, loss, damage, expense, cost and attorney's fees, shall be prima facic evidence of the fact and amount of Indemnitor's liability to
     Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
     the Indemnitor    shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
     discretion, as collateral security to cover the liability.

              The Company may make or consent to any modification       in any bond and may execute renewals or substitute obligation in any
     instrument,  contract or agreement concerned. without notice to any Indemnitor (notice being expressly waived) and, in such case, cach
     Indemnitor   shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.

            Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
     by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
     any instrument referred to by any other Indemnitor, and that if the Company procures any co-surety or reinsurance or other surety on
     said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surety, reinsuring company or other surcty.

             It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
     of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the parties determined, in accordance with
     the laws of the State of New York, In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
     arising directly or indirectly   from this agreement shall be litigated only in courts having situs within the State of New York, and
     consents to the personal jurisdiction   and venue of any local, state or Federal Court loc     d therein.

     Signed and Scaled this                                                        day of                                                        20

                                                                                                                                                         Affix
                                     WITNESS                                                  SIGNATURE(S)   OF INDEMNITOR(S)                            corp
                                                                                      Hollander  Home Fashions                                           seal
                                                                                                                                                         (LS.)
                                                                                                                                Gandhi                   (Ls.)
                                                                                                                        Vice    President   of Finance   (   3 y
                                                                                      FLORIDA
                                                                  NOTARYPUBLIC-STATEOF
           (This form is to be notarized or signed by two
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                INDEX NO. 656014/2020
NYSCEF                  Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 PageRECEIVED
                                                                            38 of 55 NYSCEF: 11/04/2020
   Debtor:DOC.  NO. 9
           Hollander Home Fashions Holdings, LLC.

   UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK

   Case Number: 19-11609



                                                                                       FILED
                                                                                  Claim No. 19
                                                                                   July 26, 2019
                                                                                  By Omni Claims Agent
 Official Form 410                                                              For U.S. Bankruptcy Court

 Proof of Claim                                                               Southern District of New York
                                                                                                                                                                        04/19
 Read
 Read the instructions before
      the instructions        filling out
                       before filling out this
                                          this form.
                                               form. This
                                                     Thisform
                                                          formis
                                                               isfor
                                                                  formaking
                                                                     makingaaclaim
                                                                              claimfor
                                                                                    forpayment
                                                                                       paymentin
                                                                                               inaabankruptcy
                                                                                                   bankruptcycase.
                                                                                                              case. Do
                                                                                                                     Donot
                                                                                                                        notuse
                                                                                                                            usethis
                                                                                                                                thisform
                                                                                                                                     formtotomake a
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 Filers mustthat
 documents     leave  out or
                  support       claim,information
                              redact
                            the                   that is entitled
                                       such as promissory   notes,topurchase
                                                                     privacy on this form
                                                                              orders,      or on any
                                                                                       invoices,      attached
                                                                                                  itemized      documents.
                                                                                                           statements       Attachaccounts,
                                                                                                                       of running    redacted contracts,
                                                                                                                                                copies of any documents
                                                                                                                                                          judgments,
 that supportand
 mortgages,    the security
                   claim, such  as promissory
                             agreements.        notes,
                                           Do not  sendpurchase
                                                          originalorders, invoices,
                                                                    documents;      itemized
                                                                                  they  may be statements
                                                                                                 destroyedofafter
                                                                                                              running accounts,
                                                                                                                  scanning.  If thecontracts,
                                                                                                                                    documents judgments,  mortgages, and
                                                                                                                                                 are not available,
 securityinagreements.
 explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
            an attachment.
 A
 A person
   person who
          who files
              files aa fraudulent
                       fraudulent claim
                                  claim could
                                        could be
                                              be fined
                                                 fined up
                                                       up to
                                                          to $500,000,
                                                             $500,000, imprisoned
                                                                       imprisoned for
                                                                                  for up
                                                                                      up to
                                                                                         to 5
                                                                                            5 years,
                                                                                              years, or
                                                                                                     or both. 18U.S.C.
                                                                                                        both. 18 U.S.C.§§
                                                                                                                        §§152,
                                                                                                                           152,157,
                                                                                                                                157,and
                                                                                                                                     and3571.
                                                                                                                                         3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 Carefully read instructions included with this Proof of Claim before completing.



   Part 1:       Identify the Claim
 1. Who is the current creditor?             Argonaut Insurance Company
                                             Name of the current creditor (the person or entity to be paid for this claim)

                                             Other names the creditor used with the debtor


 2. Has this claim been acquired            X   No
    from someone else?                          Yes     From whom?

 3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
    payments to the creditor be                                                                                   different)
    sent?
                                              Law Office of Michael W. Starr, LLC
    Federal Rule of                          Name                                                                  Name
                                             1 Mill Ridge Lane
    Bankruptcy Procedure
    (FRBP) 2002(g)                            Suite 206
                                              Number          Street                                               Number          Street

                                              Chester, NJ 07930
                                              City                            State               ZIP Code         City                          State            ZIP Code


                                             Contact Phone 9088882513                                              Contact Phone
                                                           mstarr@michaelstarrlaw.com
                                             Contact email                                                         Contact email

                                             Uniform claim identifier for electronic payments in chapter 13 (if you use one)



 4. Does this claim amend one               X   No
    already filed?                              Yes       Claim Number on court claims registry (if known)                                  Filed On
                                                                                                                                                       MM / DD / YYYY

 5. Do you know if anyone else
                                            X   No
    has filed a proof of claim for
    this claim?                                 Yes     Who made the earlier filing?




  Official Form 410                                                         Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 PageRECEIVED
                                                                      39 of 55 NYSCEF: 11/04/2020


    Part 2:     Give Information About the Claim as of the Date the Case Was Filed

 6. Do you have any number you
    use to identify the debtor?
                                X No
                                             Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


 7. How much is the claim?                     $ $7,800,000.00                              Does this amount include interest or other charges?
                                                                                            X   No
                                                                                                Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).


 8. What is the basis of the                  Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                              Limit disclosing information that is entitled to privacy, such as health care information
                                               Claimant was surety on U.S. Customs Bond


 9. Is all or part of the claim    X   No
    secured?                           Yes     The claim is secured by a lien on property

                                               Nature of property:
                                                   Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                Attachment (Official Form 410-A) with this Proof of Claim
                                                   Motor Vehicle

                                                   Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                 $
                                               Amount of the claim that is secured:               $

                                               Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                               unsecured amounts should match the
                                                                                                                               amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:                $


                                               Annual Interest Rate:      (when case was filed)       ____________%
                                               X   Fixed
                                                   Variable



 10. Is this claim based on a      X   No
     lease?                            Yes     Amount necessary to cure any default as of the date of the petition.                $

 11. Is this claim subject to a    X   No
     right of setoff?                  Yes     Identify the property:


 12. Is this claim for the value   X   No
    of goods received by the           Yes     Amount of 503(b)(9) Claim: $
    debtor within 20 days
    before the
    commencement date of
    this case
    (11 U.S.C. § 503(b)(9)).?



  Official Form 410                                                        Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 PageRECEIVED
                                                                      40 of 55 NYSCEF: 11/04/2020
 13. Is all or part of the claim
                      No
     entitled to priority under                                                                                                                   Amount entitled to priority
                                   X   Yes     Check all that apply
     11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                 $
     A claim may be partly
     priority and partly
                                           Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
     nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
     in some categories, the                                                                                                                      $
     law limits the amount
                                           Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
     entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                   $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                  $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                       $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                     $

                                       * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




    Part 3:         Sign Below
 The person completing             Check the appropriate box:
 this proof of claim must
                                       I am the creditor.
 sign and date it.
 FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 If you file this claim
 electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes
 courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
 rules specifying what a
 signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                   I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a              and correct.
 fraudulent claim could be
 fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and        Executed on date 7/26/2019
 3571.                                              MM / DD / YYYY


                                   Christopher C. Flagg
                                       Signature


                                   Print the name of the person who is completing and signing this claim:

                                   Name                  Christopher C. Flagg
                                                         First Name                           Middle Name                         Last Name


                                   Title                 Attorney-in-Fact for Argonaut Insurance Company


                                   Company
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         6 Mill Ridge Lane

                                   Address
                                                         Number               Street

                                                         Chester, NJ 07930
                                                         City                                              State                ZIP Code


                                                                                                                              chrisflagg@cashea.com
                                   Contact Phone         9088882513                                        Email




  Official Form 410                                                      Proof of Claim
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                         INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 41 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED



                                                     IN        THE      UNITED                 STATES                     BANKRUPTCY                                   COURT
                                                   FOR            THE          SOUTHERN                        DISTRICT                         OF         NEW YORK



                                                                                                                     :              Chapter                 11
                                                                                                                     :
         In     re:                                                                                                  :              Case            No.         19-11608
                                                                                                                     :              (Hollander                       Sleep        Products,                     LLC)
         HOLLANDER                             SLEEP              PRODUCTS,                       LLC,               :
         et al,                                                                                                      :              Case            No      19-11607
                                                                                                                     :              (Dream                 II    Holdings,                   LLC)
                                               Debtors.                                                              :
                                                                                                                     :              Case            No.         19-11609
                                                                                                                     :              (Hollander                       Home          Fashions                     Holdings,            LLC)




                                                          ATTACHMENT                PROOF   OF CLAIMTOON
                                               BEHALF                   OF ARGONAUT   INSURANCE    COMPANY

                         1.               Prior           to      the        commencement                                of     the           above-captioned                                 Chapter                     11    case,


         Argonaut                Insurance                Company                  ("Argonaut")                          issued          U.S.             Customs                 Bond            Nos.              9914L2864


         and        9914L2875                     (together,                 the        "Bonds")                    to        Debtor                 Hollander                     Sleep                Products,               LLC


         ("Hollander                   Sleep").                True       and        accurate            copies                of     the       Bonds                are     attached                   as      Exhibit             A.


                        2.                In   the        event         that        Hollander                 Sleep             fails          to     make            payments                     to      U.S.           Customs


         and       Border             Protection                ("CBP")              covered             by     the           Bonds,                Argonaut                 is required                       to    make       such


         payments                on     behalf            of     Hollander                Sleep        to      the            CBP        subject                to    the     terms               of      the        Bonds.


                        3.               The       Bonds              were         initially          issued              on        June            17,    2014            and         renewed                  annually             for


         one-year               periods           thereafter              through              June           16,        2018.


                        4.               The       Bonds              were         terminated                 on         June           16,     2018.


                        5.               Bond             No.         9914L2864                   requires                     Argonaut                    to        pay          up         to        Fifty             Thousand


         Dollars                                               that                 become            due           subject               to        the     terms            of        the        Bond              in          one-
                             ($50,000.00)                               may                                                                                                                                               any


         year         period.              Argonaut's                   potential              and          future              liability                 under             Bond             No.          9914L2864                      is
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 42 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




         cumulative                        so         that          its     total             potential                  and           future           liability                  is        Fifty             Thousand                      Dollars



         ($50,000.00)                       multiplied                          by      the      number                 of     years           that       Bond          9914L2864                              was         in    effect.


                      6.                     Bond              No.          9914L2875                        requires               Argonaut                   to     pay      up            to        One       Million                and          Nine



         Hundred                Thousand                       Dollars                  ($1,900,000.00)                             that        may            become               due            subject            to        the      terms              of



         the       Bond          in        any          one-year                      period.                Argonaut's                       potential               and          future               liability               under            Bond


         No.       9914L2875                           is    cumulative                         so    that        its    total           potential              and         future                liability           is One                 Million


         and       Nine          Hundred                      Thousand                        Dollars             ($1,900,000.00)                              multiplied                         by     the        number               of      years


         that      Bond              No.          9914L2875                           was        in     effect.


                      7.                     Argonaut's                              total       potential                   and         future           liability                under                 the        Bonds               is      Seven


         Million           and             Eight             Hundred                    Thousand                   Dollars                ($7,800,000.00).


                      8.                        In      the          event               that         Argonaut                     makes               payments                     to        the            CBP           on          behalf               of


         Hollander                   Sleep,                 Hollander                    Sleep             is required                   to    indemnify                and              pay           Argonaut                  for      all        such


                                                                           attorneys'
         payments,                    plus             costs,                                              fees         and         interest.                   A     true              and            accurate                 copy            of     the



         Indemnity                    Agreement                           requiring                   Hollander                    Sleep          to      make          such             payments                     to        Argonaut                    is


         attached               as     Exhibit                  B.


                      9.                        In      the          event               that         Argonaut                     makes               payments                     to        the            CBP           on          behalf               of


         Hollander                   Sleep,                 Dream               II     Holdings,                  LLC          ("Dream                  II")        is required                        to     indemnify                   and          pay

                                                                                                                                          attorneys'
         Argonaut                    for         all         such          payments,                       plus         costs,                                        fees              and            interest.                 A      true           and


         accurate               copy             of     the         Indemnity                        Agreement                   requiring                Dream               II        to        make           such           payments                    to


         Argonaut                is        attached                  as     Exhibit                   C.


                          10.                In         the          event               that         Argonaut                     makes               payments                     to        the            CBP           on          behalf               of


         Hollander                    Sleep,                  Hollander                       Home                Fashions                    Holdings,                 LLC                  ("Hollander                         Home")                     is


                                                                                                                                                                                                                      attorneys'
         required           to         indemnify                          and         pay       Argonaut                 for       all        such      payments,                       plus            costs,                                        fees




                                                                                                                                   2
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 43 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




         and         interest.                 A     true            and         accurate                     copy             of     the           Indemnity                     Agreement                       requiring               Hollander



         Home            to       make             such              payments                     to     Argonaut                         is    attached                  as      Exhibit                   D.



                            11.               As          of        July         25,        2019,              the         CBP             has        made               demands                   for       liquidated               damages             in



         the     amount                 of     Thirty-Eight                             Thousand,                         Nine            Hundred                    and          Forty-Seven                       Dollars           and      65/100



         ($38,947.65),                         which                  has         been              mitigated                       to         Four          Hundred                     and         Forty-Eight                     Dollars          and


         86/100               ($448.86).                            Argonaut                     will         be         obligated                    to     and           will          pay         this        amount             on     behalf         of


         Hollander                  Sleep.                 As         a result,                  this         amount                 is due              and        owing                from         Hollander                Sleep,           Dream



         II     and      Hollander                        Hope              to    Argonaut                         pursuant                    to     the         terms            of        the     Indemnity                 Agreements.


                            12.               In     addition                    to     the         demands                     received                    to      date,          there            may          be    additional               entries


         and/or             other            obligations                         owed              by         Hollander                        Sleep           to        the      CBP              and       covered           by        the    Bonds


         that         are      not           known                   or      certain                at        this         time.                 Argonaut's                         total            potential               and         contingent



         liability                under              the              Bonds                 is          Seven               Million                      and         Eight                Hundred                     Thousand                 Dollars


         ($7,800,000.00).                                      In     the        event            that         any         payments                        are       made               by     Argonaut                 to    the        CBP     under


         the     Bonds,                 Hollander                      Sleep,               Dream                  II     and        Hollander                      Home                are        required             to    indemnify               and


                                                                                                                                                         attorneys'
         pay         Argonaut                  for         all        such         payments,                            plus         costs,                                             fees        and          interest.


                            13.               No judgment                               has         been                rendered                 on        this          claim.


                            14.               This             claim             is not             subject                to       any         setoff              or     counterclaim.


                            15.               No          security                 interest                   is held               for        this        claim.


                            16.               The              amount                  of     all        payments                         on        this          claim,            if        any,          has       been          credited          and


         deducted                 for        the        purpose                   of        making                  this        Proof               of      Claim.


                            17.               This             claim              may             be,         in        whole              or       part,           a priority                     claim           pursuant              to    section


         503         and/or          507           of      Title            11 of           the         United                 States               Bankruptcy                      Code,                depending              on       the    events


         which           give           rise         to        claims             under                 the        Bond.




                                                                                                                                           3
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                                                       INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 44 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                          18.              Argonaut                  reserves              the        right          to    amend              this     Proof           of    Claim           from             time       to    time



         to     the      extent            that       there          is    any          further             liquidation                  of     this      claim,             and      for         any      other            lawful



         or     permitted                 purpose.


                          19.              The         filing             of     this          Proof            of        Claim           is     not        intended                as,          and       shall         not         be


         construed                as,       (i)       an    admission                     of       liability              or      waiver             of    any         defense              by         Argonaut                with


         respect           to     the        Bonds              or    Indemnity                     Agreements;                      (ii)        a waiver               or    release              by      Argonaut                   of



         any      right         of        exoneration                     and/or           other            right         it   may            have        against            Hollander                  Sleep,           Dream


         II     and/or          Hollander                  Home;                and/or            (iii)        a waiver             or        release           by      Argonaut                  of    its      right        to     be


         subrogated                  to     the       rights         of        any      party             pursuant             to   the        terms           of     the    Bonds               and/or          applicable


         law.


                         20.               All        notices              and          communications                              regarding                   this        Proof           of      Claim             shall          be


         addressed                to      the     Law           Office           of      Michael                W.        Starr,          1 Mill          Ridge             Lane,         Suite           206,       Chester,


         New          Jersey           07930.




                                                                                                                    /s/    Christopher                    C.        Flagg


         DATED:                   July          26,     2019                                                        Christopher                      C.        Flagg,              Attorney-in                       Fact          for

                                                                                                                    Argonaut                  Insurance                Company




                                                                                                                          4
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 45 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT           A
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 46 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                            DEPARTMENT                 OF HOMELAND             SECURITY                                                         OMB No. 1651-0050                   Exp. 03/31/2014
                             U.S.      CuStomS            and   Border        Protection

                                              CUSTOMS              BOND                                                Cap
                                                    19 CFR Part 113                                                     SE



                                                                              Surety Reference       Number:
     In order to secure pa       nt of any duty, tax or charge and compliance with law or regulation as a result of activity                                                        Execution      Date
     covered by any         ition referenced below, we, the below name principal(s) and surety(ies), bind ourselves to the
     United States in the amount or amounts, as set forth below.                                                                                                                      05/29/2014
     SECTION     I- Select Single Transaction OR Continuous Bond (not
                                                                             both) and fill in the applicable blank spaces.
          SINGLE              Identification of transaction secured by this bond (e.g., entry number,         Transaction Date                                                      Port Code
          TRANSACTION         seizure number, etc.)
                               XXXnnymyr                                                                       XXXXXXXXXXXXX
          BOND
          CONTINUOUS                    Effective Date          This bond remains in force for one ear begiññing with the effective date and for each succeeding
          BOND                                                  annual period, or until terminated.     is bond constitutes a separate bond for each period in the
                                                                amounts listed below for liabilities that accrue in each period. The intention to terminate this bond
                                     06/17/2014                 must be conve      within the period and manner prescribed in the CBP Regulations.
     SECTK         N 11- This bond includes the following agreements. CtpokSIA..ts.QDh                               (Except 3a may be checked indspsiRently               stadh3.)
      Activity         Activity Name and CBP R                 lations   Limit of Liability Activity                    Activity Name and CBP R                 tions   Lirnit of Liability
       Code                 in which conditions                                              Code                               in which conditions            d
          1         Importer or broker .........................§113.62                         8                   Detention of Copyrighted Material
                                                                        XXXXXXXXXXX                                 .......................................... §113.70 XXXXXXXXXXX
                                                                                                                                 -Single Transaction Only-
          1a        Drawback Payments Refunds .........§113.65
                                                                                  50, 000.      00                                                                                    XXXXXXXXXXX
                                                                                                                                 -Single Transaction Only-
         2          Custodian of Bonded Merchandise §113.63                                                 10      Court Costs for Condemned Goods
                    (includes bonded carriers, freight forwarders.                                                  ............................................§113.72
                    cartmen and lighterrnen, all classes of                     XXXXXXXXXn                                                                                            XXXXXXXXXXX
                    warehouse, container station operators)
                              -Continuous Bond Only-                                                                         -Single Transaction Only-_
         3          intemational Carrier.......................§113.64                                      11      Airport Security Bond......Part 113 App A
                                                                                nXXumn
             3a     Instruments of Intemational Tratfic... §113.66                                          12      international Trade Commission (ITC)
                              -Continuous Bond Only-                                                                Exclusion Bond..............Part 113 App B                        XHXXXXXXXX
         4          Foreign Trade Zone.......................§113.73            XXXunnXX                            In-Bond Export                                                    XXXXXXXXM
                              -Continuous Bond Only-                                                                Consolidation Bond
                    Public Gauger...........................     §113.67       XXXXXXXXXXX                  15      Intellectual Property Rights (IPR)                                XXXXXXXXXXX
         6         Wool & Fur Products....................          §113.68                            O    16      Importer Security Fliing (ISF)
                   Labeling Acts Importation                                   XXXXXXXXXXX                          ................ .............Part 113 App D                      XXXXXXXXXXX
                              -Single Transaction Only-
         7         Bill of Lading..............................§113.69                                      17Marine Terminal Operator
                              -Single Transaction Only-                        nxn                            -Continuous Bond Only-
                                                                                                                                                                                                     sy,

      PRINCIPAL                                                                      By checking the box you agree that you have a                              AFFIX SEAL at Check                 Box
                                                                                     geal in accordance with 19 CFR 113.25
    Name and Physical Address (including legal description                           CBP Identification Number:
    and state of incorporation)                                        27                0
     Hol lander        Sleep    Producto,        LLC
     6501     Congress       Avenue                                   S nature
     Suite     300
     Boca                 FL 33487                                                              Viral Gandhi
              Raton,
                                                                                                Vice President of Finance        Check Box
    J FL Corporation)
   Principal and surety agree that any charge against the bond'u           er any of the listed names is as            Address   Requested
                                                                                                               Mailing                     by the Surety
   though it was made by the principal(s). Principal and surety agree that they are bound to the
   same extent as if they executed a separate bond covering each set of conditions incorporated                6 Mill     Ridge     Lane
       reference   to the  CBP  regulations into  this bond. if the        fails to appoint  an  agent under   Chester,       NJ   07930
   by                                                               surety
   Title 31, United States Code, Section 9306, surety consents to service on the Clerk of any
   United States District Court or the U.S. Court of International Trade, where suit is brought on
   this bond. That clerk is to send notice of the service to the surety at:
       SURETY
   Name and Physical Address (including legal description                           Surety Number                  Agent ID Number
   and state of incorporation)                                                                                                                                                 0,
   Argonaut    Insurance Company
                                                                                    Signature
   225 West Washington
   6th Fkmr                                                                                                                               .                                •
   Chicago,       IL 60606
   (IL Corporation)                                                                          Kevin    J. Daily,   Atty-in-Fact
                                                                                                                                      Page       1 of       2       CBP        Form    301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                  INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 47 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


        Broker Filer Code:       WY8                                   Surety Reference     Number:               on/SU

        Principal   Name: Bollander                       Products          , CBP identification   Number
                                                 Sleep                                                                                                  AFFlX SEE

                                                                                                                                                        Check      Box
                                                                                                                                               By checidng the box you agree
    C          CIPAL                                                                                                                               that you have a seal in
                                                                                                                                              accordance with 19 CFR 113.25
    Name and Physical Address          (inchding legat descriodon             CBP identification   Number
    and somteof boorponnion)
                                                                                                             N/A
                                                                              Signature

                             N/A                                                                             N/A                                                              N/A




                                                                                                                                                   Check Box



    SECTION     In - List below the cort plete name of all trade names or unincorporated   divisions that will be permitted                        to obligate this bond in
                     the principal's narae            their CBP Identification Fumber(s).
                                            Including
          CSP idendAcanon Number                           Name                      CBP idenefication Number                                             Name




                     N/A                                              N/A                                         N/A                                            N/A




                                                                                              Total Number of importer          Namer     listed in Section 111:         00


    CO-SURETY
    Name and Physical Address          (includ    g toget descrpoon           Surety Number             Agent ID Number
    and senseof hcapsudon)                                                           N/A                                N/A
                                                                              Signature

                           N/A                                                                              N/A                                                           N/A



                                                                                                                                                  Check Box

                                                                                                                              Page   2   of   2   CBP   Form    301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                                             INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 48 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                           DEPARTMENT               OF HOMELAND                SECURITY                                                            OMB No. 1651-0050               Exp. 03/31/2014
                            U.S.     CustomS           and     Border         Protection

                                            CUSTOMS                BOND                                                   CBP
                                                  19 CFR Part 113                                                          SE



       Broker Filer Code:          WY8                                        Surety Reference        Number
     In order to secure payment of any duty, tax or charge and compliance with law or regulation as a result of activity                                                              Execution   Date
     covered by any condition referenced below, we, the below name principal(s) and surety(ies), bind ourselves to the
     United States in the amount or amounts, as set forth below.                                                                                                                        05/29/2014
     SECTION     I - Select Single Transaction OR Continuous Bond ( not both) and fill in the applicable blank spaces.
      O   SINGLE                      Identification of transaction           secured by this bond (e.g., entry number,                        Transaction           Date             Port Code
          TRANSACTION                 seizure number, etc.)
          BOND
                                       XFunrXXXnYnnn                                  XXXXXuXXXXXXXXXXnXXXX2                                    nynnmnX
          CONTINUOUS                  Effective     Date      This bond remains in force for one year beginning with the effective date and for each succeeding
                                                              annual period. or until terminated. This bond constitutes a    arate bond for each period in the
          BOND
                                                              amounts listed below for liabilities that accrue in each perio The intention to terminate this bond
                                       06/17/2014             must be conveyed within the period and manner presenbed in the CBP Regulations.
     SECT K N 11- This bond includes the followin                             reements.    Check one box onl'.          (Except 3a may be checked indepent ently or with 3.)
     Activity    Activity Name and CBP Regulations                               Limit of Liability      Activity          Activity Name and CBP Regulations               Limit of Liability
      Code            in which conditions codified                                                        Code                     in which conditions codified
              importer or broker .........................§113.62                                            a         Detention of Copyrighted Material
                                                                                 1.900,000.00                          .......................................... §113.70 XXXXXXXXXXX
                                                                                                                                    -Single Transaction Only-
          1a       Drawback Payments Refunds .... ...§11 65                                                  g         Neutrality        .                       . .. §113.71

                   Custodian of Bonded Merchandise §113.63                                                   10        Court Costs for Condemned Goods
                   (includes bonded carriers, freight forwarders,                                                      ............................................§113.72
                   cartmen and lightermen, all classes of                       EXXXXXXXn                                                                                               XXXXXXXXXXX
                   warehouse, container station operators)
                              -Continuous Bond Only-                                                                               -Sangle Transaction Only-
                   Intemational Carrier.......................§113.64                                                  Airport Security Bond......Part 113 App A
          3                                                                                                  11                                                                         EnXunn
              3a   instruments of intemational Traffic... §113.66                                            12        Intemational Trade Commission (ITC)
                             -Continuous Bond Only-                                                                    Exdusion Bond..............Part 113 App B
                   Foreign Trade Zone.......................§113.73                                                    In-Bond Export
          4
                             -Continuous Bond Only-
                                                                               HHunXu                        14
                                                                                                                       Consolidation Bond
                                                                                                                                                                                                       yr

          5        Public Gauger...........................    §113.67         XXXXXXXXXXX                   15        intellectual Property Rights (IPR)                               XXXXXXXXXXX
          6        Wool & Fur Products....................          §113.68                             O    16        importer Security Filing (ISF)
                   Labeling Acts Importation                                   XXXXXXXXXXX                             ..............................Part 113 App D                     XXXXXXXXXXX
       ___                    -Single Transaction Only-
         7         Bill of Lading..............................§113.69                                      Marine Terminal Operator
                                                                                                             17                                                                         XXXXnYnn
                              -Single Transaction Only-                        XXuXHun                      -Continuous Bond Only-
      PRINCIPAL                                                                     By checking the box you agree that you have a                                    AFFlX SEAL of Check             Box
                                                                                    ggghn gççgrclange with 19 CFR 113.25
    Name and Physical Address (including legal description                          CBP identifica  n Number:
    and state of incorporation)
     Hollander        Sleep     Producto,     LLC
     6501    Congress        Avenue                                   nature
     Suite     300
     Boca    Raton,      FL 33487                                                        Viral Gandhi
                                                                                                                         Check Box
     (FL Corporation)                                                                    Vice President of Finance
   Principal and surety agree that any charge against the bond under any of the listed names is as
                                                                                                        Mailing Address Requested by the Surety
   though it was made by the principal(s). Principal and surety agree that they are bound to the
   same extent as if they executed a separate bond covering each set of conditions incorporated          6 Mill    Ridge    Lane
                                                                                                        Chester,       NJ 07930
   by reference to the CBP regulations into this bond. If the surety fails to appoint an agent under
   Title 31, United States Code, Section 9306, surety consents to service on the Clerk of any
   United States District Court or the U.S. Court of international Trade, where suit is brought on
   this bond. That clerk is to send notice of the service to the surety at:
       SURETY
    Name and Physical Address (including legal description                          Surety Number                      Agent ID Number                                3son4
    8nd State 0hncorporation
   Argonaut Insurance Company                                                                                                                                                     o
   225 West Washington                                                              Signature
                                                                                                                    gislks---=="'                       •
   6th Floor                                                                                                                                                                 .
   Chicago, IL 60606
   (IL Corporation)                                                                         Kevin     J. Daily,     Atty-in-Fact
                                                                                                                                         Page       1       of   2     CBP       Form    301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                                  INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 49 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       Broker Filer Code:             WY8                                Surety Reference   Number:    14                /SU

       Principal    Name: sollander                          Producto,        CBP Identification   Number       27                    00
                                                   sleep                                                                                                AFFlX   SEAL

                                                                                                                                                        Check    Box
                                                                                                                                              By checidng the box you agree
    CO-PRINCIPAL                                                                                                                                  that you have a seal in
                                                                                                                                             accordance with 19 CFR 113.25
    Name ami Physical Address               (husnñng segal escriodon          CBP Identification   Number
    and siate of hoor poraelon)
                                                                                                                N/A
                                                                              Signature

                                 N/A                                                                            N/A                                                         N/A




                                                                                                                                                   Check Box



    SECTION        lil-     List below the con plete name of all trade names or unincorporated              divisions    that will be permitted    to obligate this bond in
                            the principars nar.ie including their CBP identiAcation Mumber(s).
         C8P idenancanon Number                                     Name                           CBP IdenOncetion Number                                Name




                          N/A                                          N/A                                         N/A                                           N/A




                                                                                              Total Number of Importer           NameE listed in Section lil:          00


    CO-8URETY
    Name and Physical Address               (inceding legal escr   #on        Surety Number             Agent ID Number
    and asseeot kicapaualon)                                                        N/A                                  N/A
                                                                              Signature

                                N/A                                                                          N/A                                                        N/A



                                                                                                                                                  Check Box

                                                                                                                               Page   2 of   2    CBP   Form    301 (06/11)
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 50 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT            B
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                       INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 51 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


      INDEMNITY          TO:

            AMERICAN    CASUALTY     CO, OF READING,  PA                                              ARGONAUT               COMPANY
                                                                                                                       INSURANCE
             ASPEN   AMERICAN    INSURANCE    COMPANY                                        ATLANTIC        SPECIALTY            COMPANY
                                                                                                                              INSURANCE
               CONTINENTAL     CASUALTY     COMPANY                                                FEDERAL    INSURANCE     COMPANY
           PHILADELPHIA                INDEMNITY            INSURANCE       CO.                       RLI INSURANCE     COMPANY
        TRAVELERS              CASUALTY          AND SURETY  COMPANY                          WESTCHESTER      FIRE INSURANCE    COMPANY
                         WESTERN            SURETY   COMPANY
      By    Hollander      Sleep Products,      LLC                                  . Address        6501 Congress Avenue, Suite300
                                                                                                      Boca Raton, FL 33487
      on behalf of       Helañder                           LLC                      , Address        6501 Congress Avenue, Suite 300
                                      Sleep Products,
                                                                                                      Boca Raton, FL 33487

      its subsidiaries    and affiliates,   as principal,   for any Bond in favor of THE UNITED        STATES    OF AMERICA     as Obligee.


              Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor") in consideration of the execution
      by any of the above-captioned    sureties, (called "Company")   of a bond, or the continuation  of any previously executed bond, of the
      substitution or renewal on any and all bonds, in which the Obligee is THE UNITEDSTATES          OF AMERICA       and other claimants, does
      undertake and agree:
                1. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
      shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law, The Indemnitor
      expressly waives any right, if any, to interest which may be carned on collateral security and further consents that the collateral security
      provided in consideration of suretyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.

              2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation, fees and disbursements of counsel incurred by the Company in any action or
      proceeding between the indemnitor and the Company, or between the Company and any third party, which Company shall at any time
      incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor        is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
      payment thercunder: and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facic evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligec shall be sufficient to conclude that a liability exists and
      the Indemnitor shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's        sole
      discretion, as collateral security to cover the liability.

              The Company may make or consent to any modification       in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concemed, without notice to any indemnitor      (notice being expressly waived) and, in such case, cach
      Indemnitor  shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.


              Each Indenmitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
      by  the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
      any instrument referred to by any other Indemnitor,     and that if the Company procures any co-surety or reinsurance or other surety on
      said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surety, reinsuring company or other surety.

             It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
     of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the panies determined, in accordance with
     the laws of the State of New York. In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
     arising directly or indirectly   from this agreement shall be litigated only in courts having situs within the State of New York, and
     consents to the personal jurisdiction   and venue of any local, state or Federal Court located therein.

     Signed and Sealed this                                                       day of                                                      20

                                                                                                                                                          Affix
                                    WITNESS                                                   SIGNATURE(S)      OF INDEMNIT             R(S               corp
                                                                                     Hollander   Sleep Products, L                                        seat
                                                                                                                                                          (LSJ
                                                                                     Viral    Gandhi                                                      (LS.)
                                                                                     Vice     Presi    nt of Finance
                                                                                                                                                          (Ls.)
                                                              NOT   's.iC-STATE0F FLORIDA
           (This form is to be notarized or signed by two ffnesses)       Detna Msher
                                                          i - .     Commianian# EE118756                                                      14051
                                                                    Expires:   AUG.19, 2015
                                                                anotunsmesoNDMO       co, me.                                                         p
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 52 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT            C
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                            INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 53 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


       INDEMNITY             TO:

              AMERICAN              CASUALTY            CO.     OF READING,       PA                      ARGONAUT           INSURANCE        COMPANY
            ATLANTIC            SPECIALTY          COMPANY
                                                      INSURANCE                                             FEDERAL         INSURANCE        COMPANY
                 MASSACHUSETTS       BAY INSURANCE      CO                                                 NATIONAL          CASUALTY        COMPANY
                   NATIONALWIDE       MUTUAL   INS. CO.                                           PHILADELPHIA              INDEMNITY         INSURANCE           CO.
                       RLI INSURANCE     COMPANY                                                TRAVELERS           CASUALTY       AND      SURETY         COMPANY
              WESTCHESTER       FIRE INSURANCE    COMPANY                                                      WESTERN        SURETY       COMPANY

       By     Dream        H Holdings,    LLC                                             . Address       6501 CONGRESS AVE, # 300, BOCA RATON 33487 FL


       on behalf of         Dream    II Holdings,     LLC                                 , Address       6501 CONGRESS AVE, # 300, BOCA RATON 33487 FL


       its subsidiaries      and affiliates,    as principal,   for any Bond in favor of THE UNITED         STATES    OF AMERICA        as Obligee.

               Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor")      in consideration of the execution
       by any of the above-captioned sureties, (called "Company") of a bond, or the continuation of any previously executed bond, of the
       substitution or renewal on any and all bonds, in which the Obligee is THE UNITED STATES OF AMERICA                   and other claimants, does
       undertake and agree:
                1. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
       shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be earned on collateral security and further consents that the collateral security
      provided in consideration of suretyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.
               2. To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's fees and expenses, included without limitation, fees and disbursements of counsel incurred by the Company in any action or
      proceeding between the indemnitor and the Company, or between the Company and any third party, which Company shall at any time
      incur by reason of its execution of any bond or its payment of or its liability to pay any claim, irrespective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
      payment thereunder; and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facie evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
      the Indemnitor shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
      discretion, as collateral security to cover the liability.
                The Company may make or consent to any modification          in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concerned, without notice to any Indemnitor (notice being expressly waived) and, in such case, each
      Indemnitor shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.
               Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
      by the provisions of this agreement, and the liability of each Indemnitor shall not be dependent upon the execution of this agreement or
      any instrument referred to by any other Indemnitor, and that if the Company procures any co-surety or reinsurance or other surety on
      said bond or bonds this agreement shall be deemed extended to and for the benefit of the co-surety, reinsuring company or other surety.
               It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatures
      of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the parties determined, in accordance with
      the laws of the State of New York. In consideration for the surety being so bound, the Indemnitor agrees that all actions or proceedings
      arising directly or indirectly from this agreement shall be litigated only in courts having situs within the State of New York, and
      consents to the personal jurisdiction    and venue of any local, state or Federal Court located therein.

      Signed and Sealed this                                                           day of             4)    Ù    \Å                               20


                                         WITNESS                                                          SIGNAT           OF INDEMNITOR

                (This fo      '.u   be notarized or sign             witnesses)           Dream      II Holdings,    LLC


            Signature:                                                                   Signature:
                                                                                                                                                               Affix
                Name:                                                                           Name:                             LA.

         Signature:                                                               Corporate      Title:        QC
                Name:                NOTARYPUBLIC-STATBOFFLORIDA
                                       "~                                                                                                                  140516002
                                                   U008 FISher
                                           . Commission # EE118756
                                             Expires: AUG.19, 2015
                                          THRUATLANTlc
                                     BONDED            poNDINGeO,UfC
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                          INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 54 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED




                                     EXHIBIT           D
FILED: NEW YORK COUNTY CLERK 11/04/2020 02:19 PM                                                                                     INDEX NO. 656014/2020
NYSCEF DOC. NO. 9 Case 1:20-cv-10434 Document 1-2 Filed 12/10/20 Page 55 of 55NYSCEF: 11/04/2020
                                                                   RECEIVED


      INDEMNITY           TO:

            AMERICAN     CASUALTY     CO. OF READING,  PA                                         ARGONAUT                  COMPANY
                                                                                                                     INSURANCE
             ASPEN   AMERICAN     INSURANCE    COMPANY                                      ATLANTIC      SPECIALTY              COMPANY
                                                                                                                               INSURANCE
               CONTINENTAL      CASUALTY     COMPANY                                              FEDERAL    INSURANCE     COMPANY
            PHILADELPHIA               INDEMNITY            INSURANCE        CO.                     RLI INSURANCE      COMPANY
        TRAVELERS               CASUALTY         AND SURETY  COMPANY                         WESTCHESTER     FIRE  INSURANCE    COMPANY
                         WESTERN            SURETY   COMPANY
      By    Hollander      Home Fashions        IIdd'-.p,    LLC                      . Address   6501 Congress      Avenue,    Suite 300
                                                                                                  Boca Raton,   FL 33487
      on behalf of       Hollander    Sleep Products,       LLC                       , Address   6501m   Congress  Avenue,       Suite 300
                                                                                                  Boca Raton,   FL 33487

      its subsidiaries    and affiliates,   as principal,   for any Bond in favor of THE UNITED    STATES    OF AMERICA           as Obligec.

              Each undersigned person, firm and corporation, jointly and severally (also called "Indemnitor") in consideration of the execution
      by any of the above-captioned    sureties, (called "Company")   of a bond, or the continuation  of any previously executed bond, of the
      substitution or renewal on any and all bonds, in which the Obligec is THE UNITED STATES OF AMERICA               and other claimants, does
      undertake and agree:
                l. To pay or cause to be paid to Company the agreed premium and/or collateral security for its suretyship until the undersigned
      shall furnish to Company competent written evidence, satisfactory to Company, of the termination of any bond as to future liability, but
      with privilege to Company, at any time, to withdraw from future liability under any bond if it so elects, in which event Company's only
      liability to the undersigned shall be for the pro rata unearned portion of the premium paid in accordance with law. The Indemnitor
      expressly waives any right, if any, to interest which may be earned on collateral security and further consents that the collateral security
      provided in consideration of surctyship may be held by the Company or the Company's representative, in any bank as the Company or
      Company's representative, as in its sole discretion, deems advisable and prudent.

              2.  To indemnify and save harmless Company from and against any and all liability, claim, demand, loss, damage, expense, cost,
      attorney's  fees and expenses, included without limitation, fees and disbursements of counsel incurred by the Company in any action or
      proceeding between the indemnitor and the Company, or between the Company and any third party, which Company shall at any time
      incur by mason of its execution of any bond or its payment of or its liability to pay any claim, irn:spective of whether the claim is made
      against the Company as a joint or several obligor and whether the indemnitor is then liable to make such payment, and to place the
      Company in funds to meet all its liability under any bond, promptly upon request and before Company may be required to make any
      payment thereunder: and copy of the claim, demand, voucher or other evidence of the payment by the Company of any liability, claim,
      demand, loss, damage, expense, cost and attorney's fees, shall be prima facie evidence of the fact and amount of Indemnitor's liability to
      Company under this agreement. Any demand upon the Company by the Obligee shall be sufficient to conclude that a liability exists and
      the Indemnitor    shall then place the Company with sufficient funds in a form and amount deemed acceptable in the Company's sole
      discretion, as collateral security to cover the liability.

              The Company may make or consent to any modification       in any bond and may execute renewals or substitute obligation in any
      instrument, contract or agreement concerned, without notice to any Indemnitor (notice being expressly waived) and, in such case, each
      Indemnitor  shall be liable to the Company as fully and to the same extent that the Company shall be liable under such modified bond or
      renewal or substitute obligation, in lieu thereof.

            Each Indemnitor and the heirs, legal representatives, successors and assigns of each Indemnitor are, jointly and severally, bound
     by the provisions of this agreement, and the liability of cach Indemnitor shall not be dependent upon the execution of this agreement or
     any instrument referred to by any other Indemnitor, and that if the Company procures any co-surety or reinsurance or other surety on
     said bond or bonds this agreement shall be deemed extended to and for the benefit of the cn-surety, reinsuring company or other surety.

             It is mutually agreed that this contract is deemed made in the State of New York, regardless of the order in which the signatums
     of the parties shall have been affixed and shall be interpreted, and the rights and liabilities of the parties determined, in accordance with
     the laws of the State of New York. In consideration for the surcty being so bound, the Indemnitor agrees that all actions or procccdings
     arising directly or indirectly   from this agreement shall be litigated only in courts having situs within the State of New York, and
     consents to the personal jurisdiction   and venue of any local, state or Federal Court loc• d therein.

     Signed and Scaled this                                                        day of                                                       20

                                                                                                                                                         Affix
                                     WITNESS                                                 SIGNATURE(S)   OF INDEMNITOR(S)                             corp
                                                                                      Hann=da   Home Fashions Ho         LC                              seat
                                                                                                                                                         (LS.)
                                                                                                                               Gandhi                    (LS.)
                                                                                                                       Vice    President   of Finance    (LS.)
                                                                                       FLORIDA
                                                                  NOTARYPUBLIC.STATE0F
           (This form is to be notarized or signed by two                    Dena Fisher
                                                                         Commission # EE118756                                                  14   1
